Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 1 of 79 PageID 269



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNICORN GLOBAL, INC., HANGZHOU
CHIC INTELLIGENT TECHNOLOGY
CO., LTD., AND SHENZEN UNI-SUN
ELECTRONIC CO., LTD.,

                                       Plaintiffs,
                                                            CIVIL ACTION NO. 3:19-CV-
                                                            00754-N
v.

GOLABS, INC., d/b/a GOTRAX,
WALMART INC., WAL-MART STORES
TEXAS, LLC, AND WAL-MART.COM                                JURY TRIAL DEMANDED
USA LLC,

                          Defendants.
GOLABS, INC., d/b/a GOTRAX,
WALMART INC., WAL-MART STORES
TEXAS, LLC, AND WAL-MART.COM
USA LLC,

                              Counterclaimants,

v.

UNICORN GLOBAL, INC., HANGZHOU
CHIC INTELLIGENT TECHNOLOGY
CO., LTD., AND SHENZEN UNI-SUN
ELECTRONIC CO., LTD.,

                             Counterdefendants.

                   DEFENDANTS GOLABS’S AND WALMART’S ANSWER,
                    AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

        Defendants and Counterclaimants Golabs, Inc., d/b/a Gotrax (“Golabs”) and Walmart Inc.,

Wal-mart Stores Texas, LLC, and Wal-Mart.com USA LLC (collectively “Walmart”) hereby

provide their Answer, Affirmative Defenses and Counterclaims to the First Amended First

Amended Complaint of Plaintiffs and Counterdefendants Unicorn Global, Inc. (“Unicorn
GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 1 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 2 of 79 PageID 270



Global”), Hangzhou Chic Intelligent Technology Co., Ltd. (“Hangzhou Chic”), and Shenzhen Uni-

Sun Electronic Co., Ltd. (“Shenzhen Uni-Sun”) as follows:

                                        INTRODUCTION

  1.    Golabs and Walmart admit that the First Amended Complaint purports to state a claim for

patent infringement and that 35 U.S.C. §101 et seq. relate to the patent laws of the United States.

Except as expressly admitted, Golabs and Walmart deny each and every allegation contained in

paragraph 1 of the First Amended Complaint.

  2.    Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 2 of the First Amended Complaint,

and on that basis deny the same.

  3.    Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 3 of the First Amended Complaint,

and on that basis deny the same.

  4.    Denied.

                                             PARTIES

  5.    Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 5 of the First Amended Complaint,

and on that basis deny the same.

  6.    Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 6 of the First Amended Complaint,

and on that basis deny the same.




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 2 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 3 of 79 PageID 271



  7.    Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 7 of the First Amended Complaint,

and on that basis deny the same.

  8.    Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 8 of the First Amended Complaint,

and on that basis deny the same.

  9.    Admitted.

  10. Paragraph 10 of the First Amended Complaint requires no response.

  11. Paragraph 11 of the First Amended Complaint requires no response.

  12. Paragraph 12 of the First Amended Complaint requires no response.

  13. Paragraph 13 of the First Amended Complaint requires no response.

  14. Admitted.

  15. Admitted.

  16. Admitted.

  17. Admitted.

                                 JURISDICTION AND VENUE

  18. Golabs and Walmart admit subject matter jurisdiction.

  19. Golabs admits that there is personal jurisdiction over Golabs in that its principal place of

business is in this district. Walmart is without knowledge or information sufficient to form a belief

as to whether there is personal jurisdiction over Golabs. Except as expressly admitted by Golabs,

Golabs and Walmart deny each and every allegation contained in paragraph 19 of the First

Amended Complaint.

  20. Paragraph 20 of the First Amended Complaint requires no response.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 3 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 4 of 79 PageID 272



  21.   Walmart admits that there is personal jurisdiction over Walmart, that Walmart has multiple

stores in this District and in Texas, that Walmart has transacted business in this District involving

the Hoverfly Eco, Hoverfly Ion, SRX, SRX Pro, and Hoverfly XL products, that Walmart has

employees in this District and that Walmart has offered products, including the Hoverfly Eco,

Hoverfly Ion, SRX, SRX Pro, and Hoverfly XL products, for sale to customers and potential

customers in this District and in Texas. Except as expressly admitted by Walmart, Golabs and

Walmart deny each and every allegation contained in paragraph 21 of the First Amended

Complaint.

  22. Golabs, Walmart Inc. and Wal-mart Stores Texas, LLC admit venue is proper. Except as

expressly admitted, Golabs and Walmart deny each and every allegation contained in paragraph

22 of the First Amended Complaint.

                        FACTUAL BACKGROUND AND PRODUCTS

  23. Golabs and Walmart admit that a patent that is issued by the United States Patent &

Trademark Office is entitled to the presumption of validity under 35 U.S.C. §282. Except as

expressly admitted, Golabs and Walmart deny each and every allegation contained in paragraph

23 of the First Amended Complaint.

  24. Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 24 of the First Amended Complaint,

and on that basis deny the same.

  25. Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 25 of the First Amended Complaint,

and on that basis deny the same.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 4 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 5 of 79 PageID 273



  26. Golabs and Walmart admit that the title of the asserted ‘155 and ‘802 patents is “Electric

Balance Vehicle.” Except as expressly admitted, Golabs and Walmart deny each and every

allegation contained in paragraph 26 of the First Amended Complaint.

  27. Denied.

  28. Denied.

  29. Golabs and Walmart are without knowledge or information sufficient to form a belief as to

the truth of each and every allegation contained in paragraph 29 of the First Amended Complaint,

and on that basis deny the same.

  30. Denied.

  31. Golabs and Walmart admit that drawing Figures 1 through 8 in paragraph 31 appear to be

the same Figures 1 through 8 disclosed in the asserted D’723 patent and that the Claim in the

asserted D’723 patent recites “The ornamental design for a self-balancing vehicle, as shown and

described.” Except as expressly admitted, Golabs and Walmart deny each and every allegation

contained in paragraph 31 of the First Amended Complaint.

  32. Denied.

  33. Golabs admits that it sells and offers to sell the Hoverfly Eco, Hoverfly Ion, SRX, SRX

Pro, and Hoverfly XL products to customers through its website. Walmart admits that it sells and

offers to sell such products to customers and Golabs and Walmart admit that they sell and offer to

sell such products to customers in the United States, including Texas. Except as expressly

admitted by Golabs and/or Walmart, Golabs and Walmart deny each and every allegation

contained in paragraph 33 of the First Amended Complaint.

  34. Golabs admits that it had knowledge of the asserted patents prior to the filing of the Original

First Amended Complaint on March 26, 2019. Walmart is without knowledge or information

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 5 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 6 of 79 PageID 274



sufficient to form a belief as to whether Golabs had knowledge of the asserted patents prior to the

filing of the Original First Amended Complaint. Except as expressly admitted by Golabs, Golabs

and Walmart deny each and every allegation contained in paragraph 34 of the First Amended

Complaint.

  35. Golabs and Walmart deny patent infringement. Walmart admits that it had knowledge of

the asserted patents prior to the filing of the First Amended First Amended Complaint on May 9,

2019. Golabs is without knowledge or information sufficient to form a belief as to whether

Walmart had knowledge of the asserted patents prior to the filing of the First Amended Complaint.

Golabs and Walmart are without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in paragraph 35 of the First Amended Complaint, and

on that basis deny the same.

  36. Golabs and Walmart admit knowledge of the asserted patents from service of the Original

First Amended Complaint on April 18, 2019. Except as expressly admitted, Golabs and Walmart

deny each and every allegation contained in paragraph 36 of the First Amended Complaint.

  37.   Golabs and Walmart are without knowledge or information sufficient to form a belief as

to the truth of each and every allegation contained in paragraph 37 of the First Amended

Complaint, and on that basis deny the same.

                                           COUNT ONE

                            Alleged Infringement of the ‘155 Patent

  38. In response to paragraph 38 of the First Amended Complaint, Golabs and Walmart reallege

and incorporate herein by reference all the allegations contained in paragraphs 1 to 37 of this

Answer, inclusive, as though set forth herein in full.

  39. Denied.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 6 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 7 of 79 PageID 275



  40. Denied.

  41. Denied.

  42. Denied.

  43. Denied.

  44. Denied.

                                          COUNT TWO

                            Alleged Infringement of the ‘802 Patent

  45. In response to paragraph 45 of the First Amended Complaint, Golabs and Walmart reallege

and incorporate herein by reference all the allegations contained in paragraphs 1 to 44 of this

Answer, inclusive, as though set forth herein in full.

  46. Denied.

  47. Denied.

  48. Denied.

  49. Denied.

  50. Denied.

  51. Denied.

                                         COUNT THREE

                            Alleged Infringement of the D723 Patent

  52. In response to paragraph 52 of the First Amended Complaint, Golabs and Walmart reallege

and incorporate herein by reference all the allegations contained in paragraphs 1 to 51 of this

Answer, inclusive, as though set forth herein in full.

  53. Denied.

  54. Denied.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 7 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 8 of 79 PageID 276



  55. Denied.

  56. Denied.

  57. Denied.

  58. Denied.

  59. Denied.

  60. Denied.

  61. Denied.

  62. Denied.

                                         JURY DEMAND

  63. Golabs and Walmart admit that Plaintiffs and Counterdefendants purport to have requested

a jury trial of this action.

                                      PRAYER FOR RELIEF

  64. Golabs and Walmart deny any and all allegations contained in the remainder of the First

Amended Complaint and deny that Plaintiffs and Counterdefendants are entitled to any of the relief

requested in paragraphs (A) through (H) of the prayer for relief or to any other relief in any form

whatsoever.

                                  AFFIRMATIVE DEFENSES

        As separate affirmative defenses to the First Amended Complaint, Golabs and Walmart

allege as follows:

                          FIRST AFFIRMATIVE DEFENSE – NONINFRINGEMENT

65.     Golabs and Walmart do not make, use, sell, offer for sale, or import into the United States,

and have not made, used, sold, offered for sale or imported into the United States any products that



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 8 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 9 of 79 PageID 277



infringe any valid and enforceable claim of the ’155, ‘802 and D’723 patents, either willfully,

directly, indirectly, contributorily, through the doctrine of equivalents, or otherwise.

                    SECOND AFFIRMATIVE DEFENSE – INVALIDITY

  66. The claims of the ’155, ‘802 and D’723 patents are invalid for failure to comply with one

or more of the requirements of Title 35 of the United States Code, including, without limitation,

35 U.S.C. §§ 101, 102, 103, 112 and 171.

               THIRD AFFIRMATIVE DEFENSE – INEQUITABLE CONDUCT

  67. The ’155, ‘802 and D’723 patents are unenforceable under the doctrine of inequitable

conduct because Hangzhou Chic’s Chair and General Manager, Jiawei Ying, who is listed as a co-

inventor on the ’155, ‘802 and D’723 patents, committed fraud before the United States Patent and

Trademark Office (“USPTO”) during the prosecution of the ’155, ‘802 and D’723 patents to obtain

patent issuance.

  68. During prosecution of the ’155, ‘802 and D’723 patents, Mr. Ying, as a listed inventor and

representative of the applicant Hangzhou Chic, had a duty of candor and was obligated to disclose

material information to the Patent Examiner. Mr. Ying was fully aware of this duty of candor. In

an interview published on March 18, 2016 on a Chinese website, available at

http://www.aiweibang.com/yuedu/98972239.html, Mr. Ying acknowledged this duty:                      “As

required by U.S. law, if you want to apply for a patent in the U.S. Patent Office, you need to tell

the U.S. Patent Office whether there were similar patented technologies in other countries prior to

your invention. A patent must have characteristics not present in similar patented technologies; or

else the patent may be invalidated.”




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 9 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 10 of 79 PageID 278



  69. Yet, Mr. Ying failed to disclose material information, as further elaborated below, to the

USPTO with the intent to deceive. But for Mr. Ying’s nondisclosure of material information, the

USPTO would not have issued the ’155, ’802 and D’723 patents.

                The ’155 and ‘802 Patents

  70. The application that issued as the ’155 patent (“the ’155 application”) was filed in the

United States on December 9, 2015 in a national stage of a PCT application filed on December 2,

2014. The application that issued as the ‘802 patent (“the ‘802 application”) is a continuation of

the ‘155 application, and therefore the ‘802 patent includes the same patent disclosure as the ‘155

patent and the prosecution history of the ‘802 patent includes the prosecution history of the ‘155

patent. Both the ’155 application and the ‘802 application claim priority to a Chinese patent

application 201410262353 (“the CN ’353 application”) filed on June 13, 2014. In other words,

the CN ’353 application describes the same alleged invention as the ’155 application and the ‘802

application.

  71. During prosecution of the ’155 and ‘802 patents, despite being fully aware of his duty of

candor, Mr. Ying breached his duty of candor to the USPTO in at least three separate instances

by misrepresenting the prior art and intentionally withholding material information in at least two

separate instances with the intent to deceive the USPTO. The Patent Examiner would not have

allowed the ’155 and ‘802 patents if he was not misled by Mr. Ying’s material misrepresentation

and was made aware of any of this material information.

  72. Mr. Ying failed to disclose to the USPTO, with the intent to deceive, that another

individual, Shane Chen is the inventor of the hoverboard called “Hovertrax” manufactured by his

company Inventist, Inc. in the United States more than one year before the effective filing date of

the ’155 and ‘802 patents. Mr. Chen was issued the hoverboard patent – U.S. Patent No. 8,738,278

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 10 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                     Page 11 of 79 PageID 279



(the “’278 patent”) – based on a provisional application that he filed on February 12, 2012. He

displayed prototypes of his invention at a toy fair in New York in February 2012 and again in

February 2013.     He disclosed information about his invention in a Kickstarter fundraising

campaign beginning in April 2013. Mr. Ying’s ’155 patent application was filed much later on

June 13, 2014. Mr. Ying knew about Mr. Chen’s invention and failed to accurately and fully

disclose what he knew to the USPTO to mislead the USPTO into issuing the ’155 patent.

  73. The ’278 patent, among other things, claims a two-wheel, self-balancing vehicle with two

foot placement sections that are “rotatably coupled.” Although the ‘278 patent was disclosed as

prior art during prosecution of the ‘155 and ’802 patents, the Related Art Section of the ‘155 and

‘802 patent specification only mentions existing electric balancing vehicles operating via a

manually controlled steering rod. Even though the ’278 patent claims and discloses “rotatably

coupled” foot placement sections, Mr. Ying in the ’155 and ‘802 patent applications falsely stated

that the foot platforms of existing prior art balance vehicles “is always kept in a horizontal state

during use and cannot rotate relatively” and “[t]herefore, the user cannot control the balance

vehicle merely through the feet.” ‘155: Col. 1. lns.19-27; ‘802 Col. 1, lns. 30-33. However, Mr.

Ying knew that statement was not true, since he knew about Mr. Chen’s hoverboard which did

exactly that - it allowed relative rotation of the foot platforms permitting user control of the balance

vehicle “merely through the feet,” consistent with the disclosure in the ‘278 patent.

74.     Mr. Ying’s misrepresentation was material because the Examiner focused on the issue of

the two platforms being “rotatable relative to each other” in the ’155 patent and he would not have

allowed the patent otherwise. Specifically, Kevin Hurley, Primary Examiner, Art Unit 3611, of

the ‘155 patent application stated the following in the April 12, 2016 Examiner’s Statement of

Reasons for Allowance of the claims of the ‘115 patent application (emphasis added) (Exhibit 1):

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 11 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 12 of 79 PageID 280



                The reason for the allowance of claim 1 is that the prior art fails to
                disclose an inner cover fixed between a top cover and a bottom
                cover, the inner cover comprising a first inner cover and a second
                inner cover disposed symmetrically and rotatable relative to each
                other; a rotating mechanism fixed between the first inner cover and
                the second inner cover; and two wheels rotatably fixed at two sides
                of the inner cover, respectively.

  But for Mr. Ying’s misrepresentation, the ’155 patent would not have issued.

  75. In addition to misrepresenting the prior art, during prosecution of the ’155 and ‘802

applications, Mr. Ying also breached his duty of candor to the USPTO by intentionally withholding

material information by at least (a) not disclosing the “Hovertrax” prototype and (b) not disclosing

that the Chinese Patent Office rejected the CN ’353 application claims. The Patent Examiner

would not have allowed the ’155 application if he was aware of any of this material information.

  76. Hangchou Chic has also asserted the ‘155 patent against Razor USA LLC in the Central

District of California, Civil Action No. C.D. California, Civil Action No. 2:16-cv-06359-RGK-

AJW. Razor asserted a similar affirmative defense and counterclaim of inequitable conduct in that

case with respect to the ‘155 patent. A copy of Razor’s Amended Answer to First Amended

Complaint and Counterclaims is attached as Exhibit 2. In that case, Hangzhou Chic filed a Motion

to Dismiss Razor’s Inequitable Conduct Claim and Strike Razor’s Inequitable Conduct

Affirmative Defense and Razor filed an Opposition Memorandum. The Honorable R. Gary

Klausner, United States District Judge Central District of California, issued an Order denying

Hangzhou Chic’s motion to dismiss finding that Razor’s “pleading is sufficient to support an

inference of intent to deceive, as well as knowledge and materiality of the omitted information.

The Answer’s inequitable conduct claim is plausible.” A copy of Judge Klausner’s Order is

attached as Exhibit 3. On information and belief, the case ultimately was dismissed based on

settlement by the parties.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 12 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 13 of 79 PageID 281



  77. Hangzhou Chic has also asserted the ’155 and D’723 patents against Swagway, LLC

(“Swagway”) in the Northern District of California, Civil Action No. 3:16-cv-04804-HSG

transferred to the Northern District of Indiana, Civil Action No 3:16-cv-00567-PPS-MGG.

Swagway asserted a similar affirmative defense and counterclaims of inequitable conduct in that

case with respect to the ‘155 and D’723 patents. A copy of Swagway’s Answer, Affirmative

Defenses, and Counterclaims is attached as Exhibit 4. In that case, Hangzhou Chic answered

Swagway’s counterclaims and did not move to dismiss or strike. The case ultimately was

dismissed based on settlement by the parties.

  78. Hangzhou Chic has also asserted the ’155, ‘802 and D’723 patents against Hillo America,

Inc. in the Central District of California, Civil Action No. 2:19-cv-03028-JAK (AFMx). On May

20, 2019, Hillo asserted a similar affirmative defense and counterclaims of inequitable conduct in

that case with respect to the ‘155, ‘802 and D’723 patents. A copy of Defendant Hillo America,

Inc.’s Answer is attached as Exhibit 5. This case is pending and at the same stage as the instant

case.

                                  HOVERTRAX PROTOTYPE

        The Hovertrax Prototype Was Material To The Patentability Of The ’155 Patent

  79. As explained above, Mr. Ying knew the Chen invention claims “rotatably-coupled” foot

placement sections but falsely claimed otherwise. Compounding this misrepresentation was a

failure to disclose information about the prototype hoverboards disclosed by Mr. Chen in 2012,

2013, and in connection with his Kickstarter campaign.

  80. Mr. Ying failed to disclose to the USPTO, with the intent to deceive, that Mr. Chen had

publicly disclosed a prototype of a hoverboard called “Hovertrax” in the United States more than

one year before the effective filing date of the ’155 patent.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 13 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 14 of 79 PageID 282



  81. Mr. Chen introduced the Hovertrax at the February 2012 Annual American International

Toy Fair in New York City and again the following year at the February 2013 Annual American

International Toy Fair. After receiving interest in the Hovertrax, Mr. Chen launched a Kickstarter

campaign in April 2013 to raise funding to further develop and to commercialize the Hovertrax.

  82. This timeline is supported by a video posted on YouTube on February 10, 2013, regarding

the 2013 Toy Fair, at https://www.youtube.com/watch?v=w8rHKCjLAWI, and the timeline on

Mr. Chen’s Kickstarter webpage, at:

https://www.kickstarter.com/projects/687658339/hovertrax/updates.          Mr. Chen’s Kickstarter

webpage shows the prototype as follows:




  83. Mr. Chen’s Kickstarter page also contains a 2013 video of the Hovertrax prototype in use,

at https://www.kickstarter.com/projects/687658339/hovertrax/description.

  84. On May 27, 2014, the USPTO issued the ’278 patent to Mr. Chen. The ’278 patent, issued

two years before the ’155 patent, contains similarities to the ’155 patent. For example, claim 1 of

the ’278 patent recites “A two-wheel, self-balancing vehicle device, comprising: a first foot

placement section and a second foot placement section that are coupled to one another and are

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 14 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 15 of 79 PageID 283



independently movable with respect to one another.” Similarly, claim 1 of the ’155 patent recites

“An electric balance vehicle, comprising: . . . a first top cover and a second top cover disposed

symmetrically and rotatable relative to one another.” Claim 1 of both patents also recites parallel

wheels on each side of the platforms, motors fixed to each wheel, sensors under each foot platform,

and a control system that communicates between the sensors, motors, and wheels to make the

device drive. Claim 2 of the ’278 patent is a dependent claim from Claim 1 and recites “wherein

the first foot placement section and the second foot placement section are rotatably coupled to one

another.”

  85. The Hovertrax prototype embodies all of the elements claimed in the ’278 patent and all

of the elements claimed in the ‘155 patent. Like the claims of the ’278 and ’155 patents, the

Hovertrax is comprised of two independently movable foot platforms, wheels, motors, sensors,

and a control system that allows for self-balancing.

  86. The Hovertrax Kickstarter webpage has prominently displayed photos, video, schematics,

and     a       narrative   description   of    the    Hovertrax      prototype,     as    seen     at

https://www.kickstarter.com/projects/687658339/hovertrax/description. This webpage originated

in and is accessible in the United States. Thus, these photographs, videos, and schematics

constitute a public display of the prototype in the United States. Attached as Exhibit 6 is a

screenshot of the Hovertrax Kickstarter webpage as it appeared on May 4, 2013.

  87. Mr. Chen’s Kickstarter page shows a computer aided design of the Hovertrax while in

development as follows:




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 15 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 16 of 79 PageID 284




  88. The webpage also displays a 3D rendering of the Hovertrax as follows:




  89. These images, which have been available on the webpage since 2013, show that the

Hovertrax prototype contains an inner cover fixed between a top cover and a bottom cover, the

inner cover comprises a first inner cover and a second inner cover disposed symmetrically and

rotatable relative to each other; a rotating mechanism fixed between the first inner cover and the
GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 16 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 17 of 79 PageID 285



second inner cover; and two wheels rotatably fixed at two sides of the inner cover, respectively.

See Judge Klausner’s Order (Exhibit 3) (“The image, understood in light of other images in the

Kickstarter campaign information or the ‘278 patent, reveals ‘an inner cover fixed between a top

cover and a bottom cover, the inner cover comprising a first inner cover and a second inner cover

disposed symmetrically.’”)




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 17 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 18 of 79 PageID 286




  90. These features are material because the very basis for Examiner Hurley's determination

that the ’155 application was not obvious over prior art was the incorrect belief that prior art did

not contain the “inner cover comprising a first inner cover and a second inner cover disposed

symmetrically and rotable relative to each other.” Had Mr. Ying disclosed the Hovertrax prototype

or drawings or pictures of the prototype, the Examiner would have seen that a product publicly

displayed more than a year prior to the '155 application contained an inner cover. As a result, the

Examiner would have denied the '155 application as anticipated or obvious over the prior art. But

for Mr. Ying's failure to disclose the Hovertrax product, the Examiner would not have issued the

'155 patent. Judge Klausner’s Order (Exhibit 3) (The Hovertrax “is but for material.”)

  91. The Hovertrax prototype is not cumulative of the ’278 patent because it provides additional

detail. Even though the prototype practices the ’278 patent, it also contains the inner cover features

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 18 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 19 of 79 PageID 287



described above which are not explicitly disclosed in the ’278 patent. This non-cumulative portion

of the prototype is therefore material. Judge Klausner’s Order (Exhibit 3) (The Hovertrax “is not

cumulative.”)

  92. The Hovertrax prototype is also not cumulative of the ’278 patent because it is not subject

to any of the exceptions set forth in 35 U.S.C. § 102(b) that could theoretically remove the ‘278

patent as prior art. The ’155 patent claims an earliest effective priority date of June 13, 2014. The

public use or sale of the Hovertrax prototype at the New York toys fair in February 2012 and

February 2013, and in the Hovertrax Kickstarter page in March 2013, are prior art to the ‘155

patent under 35 U.S.C. §102(a)(1). Because all of those dates are more than a year before the

earliest effective filing date claimed by the ‘155 patent, the Section 102(b)(1) exception for

disclosures made less than a year before the effective filing date of a patent does not apply. Nor

do the exceptions of Section 102(b)(2), which apply only to patents cited as prior art. Thus,

Plaintiffs and Counterdefendants cannot remove the Hovertrax prototype as prior art. In contrast,

if the ‘278 patent (issued May 27, 2014) is cited as prior art under Section 102(a)(1), the less than

one year exception of Section 102(b)(1) might apply if Plaintiffs and Counterdefendants could

prove that Mr. Chen obtained the subject matter from Mr. Ying. Similarly, if the ‘278 patent is

cited as prior art under Section 102(a)(2), it could potentially be removed as a reference pursuant

to Section 102(b)(2) if Plaintiffs and Counterdefendants could prove that Mr. Chen obtained the

subject matter from Mr. Ying or that the ‘278 and ‘155 patent applications were commonly owned.

However, on information and belief, Mr. Chen did not obtain the subject matter from Mr. Ying;

rather Mr. Ying obtained the subject matter from Mr. Chen and the patent applications are not

commonly owned.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 19 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 20 of 79 PageID 288



     Mr. Ying Knew Of The Hovertrax Prototype, Knew It Was Material, And Made A

                     Deliberate Decision To Withhold It From The USPTO

  93. Mr. Ying knew of the Hovertrax prototype and the material information contained therein

before the ’155 patent issued. Judge Klausner Order (Exhibit 3) (“it is plausible that Ying knew

about the Kickstarter information”; “Ying plausibly had knowledge of the Hovertrax by the time

he filed the CN application”). Mr. Chen (along with his licensee Razor) filed a First Amended

Complaint against Hangzhou Chic and other respondents with the United States International

Trade Commission (“ITC”) in Inv. No. 337-TA-1000, Certain Motorized Self-Balancing Vehicles

(“ITC 1000”), on March 21, 2016. Paragraph 56 of the First Amended Complaint states:

                Mr. Chen introduced the Hovertrax at the February 2012 Annual
                American International Toy Fair in New York City and again the
                following year at the February 2013 Annual American International
                Toy Fair. After receiving significant interest in the Hovertrax at the
                New York Toy Fair, Mr. Chen and Inventist launched a Kickstarter
                campaign in April 2013 to raise funding to support the further
                development and commercialization of the Hovertrax.

  94. Mr. Ying was aware of this allegation as demonstrated by the fact that he verified

Hangzhou Chic’s response to the ITC First Amended Complaint on June 15, 2016.

  95. Mr. Ying was aware of the Hovertrax Kickstarter page and the Hovertrax prototype. The

Kickstarter page clearly shows that the Hovertrax prototype contains features similar to those

accused of infringement in this case, including what Hangzhou Chic has characterized as an inner

cover fixed between a top cover and a bottom cover, the inner cover comprising a first inner cover

and a second inner cover disposed symmetrically and rotatable relative to each other; a rotating

mechanism fixed between the first inner cover and the second inner cover; and two wheels

rotatably fixed at two sides of the inner cover.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 20 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 21 of 79 PageID 289



  96. Mr. Ying was also familiar with Mr. Chen’s Hovertrax product independently of the ITC

First Amended Complaint. In an interview published in a Chinese-language newspaper, Sino US

Times,    on    January   26,   2016,    available   on   Chic’s    website    at   http://www.chic-

robot.com/index.php/news/info/54, Mr. Ying stated that he believed Mr. Chen copied Chic’s

design in 2013 (which was before Mr. Ying filed his own application and after Mr. Chen filed his

application). Specifically, Mr. Ying claimed, based on a translation, that Mr. Chen’s product “was

originated from us [Hangzhou Chic].” Thus, Mr. Ying was familiar with Mr. Chen’s Hovertrax

and recognized that it contained the same features as in the ’155 application.

  97. Mr. Ying had met Mr. Chen and discussed Mr. Chen’s invention. They were not strangers.

  98. In addition to knowing that the prototype contained an inner cover, Mr. Ying was aware

that the Hovertrax prototype was first displayed in February 2012, and thus, cannot be removed as

prior art, while the ‘278 patent can theoretically only be removed as prior art under the Section

102(b)(1) and 102(b)(2) exceptions, if Mr. Chen obtained the subject matter from Mr. Ying or the

‘155 and ‘278 patent applications were commonly owned, which, on information and belief is not

the case in both instances.

  99. Even though Mr. Ying was aware of Mr. Chen’s Hovertrax prototype and its public use in

the United States, he failed to disclose it to the USPTO during the prosecution of the ’155 patent.

Mr. Ying was aware, as of April 12, 2016, that the patentability of the ’155 patent was reliant on

the Examiner’s conclusion that the prior art failed to disclose an inner cover and rotatable coupling.

  100. Once Mr. Ying became aware of the Hovertrax Kickstarter, he would have easily been able

to recognize that disclosing the Hovertrax prototype would preclude Chic from securing the ’155

patent. As a result, Mr. Ying deliberately chose not to disclose the Hovertrax and allowed the



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 21 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 22 of 79 PageID 290



Examiner to base his determination on incomplete information.               Mr. Ying’s affirmative

misrepresentation of the prior art further demonstrates Mr. Ying’s intent to deceive the USPTO.

                      REJECTION OF CN ’353 APPLICATION CLAIMS

Rejection Of CN ’353 Application Claims Was Material To The Patentability Of The ‘155

                                         and ‘802 Patents

  101. Mr. Ying also failed to disclose to the USPTO, with the intent to deceive, that Mr. Ying

and Hangzhou Chic had withdrawn and abandoned the CN ’353 application on or before

September 2, 2015, after the Chinese Patent Office rejected the claims of the CN ’353 application

as being obvious over prior art Chinese patent application nos. CN 203158157U and CN

203381739U around April 2015.

  102. Although Mr. Ying disclosed CN 203158157U and CN 203381739U to the USPTO

(without providing a translation of each reference), the rejection itself is also material because the

CN ’353 application is the priority application of the ’155 and ‘802 patent applications and has the

same disclosure, and thus is not cumulative to the prior art on which the rejection is made.

McKesson Info. Sols., Inc. v. Bridge Med., Inc., 487 F.3d 897, 919 (Fed. Cir. 2007). The Examiner

would not have allowed the ’155 and ‘802 patents if he had known of the Chinese Patent Office’s

claim rejections and the reasons stated therein.

 Mr. Ying Knew Of The Rejection Of CN ’353 Application Claims, Knew It Was Material,

                And Made A Deliberate Decision To Withhold It From The USPTO

  103. Mr. Ying intentionally withheld the Chinese Patent Office’s claim rejections with the intent

to deceive the USPTO. Mr. Ying and Hanzhou Chic made references to the CN ’353 App

throughout the prosecution of the ’155 and ‘802 applications. In fact, Mr. Ying relied on the CN

’353 application priority date for the ’155 and ‘802 patent applications and to seek participation in

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 22 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 23 of 79 PageID 291



the Patent Prosecution Highway for the ’155 application. For these reasons, and because Mr. Ying

was a named inventor on the CN ’353 application, Mr. Ying knew about the Chinese Patent

Office’s claim rejections, knew it was material and made a deliberate decision to withhold the

rejections from the USPTO .

                The D’723 Patent

  104. The application that issued as the D’723 patent (“the D’723 application”) was filed in the

United States on December 15, 2014, claiming priority to a Chinese patent application

201430180556 (“the CN ’556 application”) filed on June 13, 2014. In other words, the CN ’556

application discloses the same alleged invention as the D’723 application.

  105. During prosecution of the D’723 patent, despite being fully aware of his duty of candor,

Mr. Ying breached his duty of candor to the USPTO by intentionally withholding material

information regarding inventorship and filing a false declaration with the intent to deceive. The

Patent Examiner would not have allowed the D’723 application if he was aware of such material

information.

  106. Specifically, Mr. Ying failed to disclose that he was listed as the sole inventor on the CN

’556 application. Instead, Mr. Ying affirmatively filed a false declaration declaring that he is “an

original joint inventor of a claimed invention in the application” (emphasis supplied) with Mr.

Shaojun Cao on December 10, 2014. Mr. Ying’s declaration is contradicted by the listed

inventorship on the CN ’556 application, which describes the same alleged invention. The Patent

Examiner would not have allowed the D’723 patent if he had known of this inventorship issue,

because a patent is invalid if it has improper inventorship.




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 23 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 24 of 79 PageID 292



                   FOURTH AFFIRMATIVE DEFENSE – PATENT MISUSE

  107. Because the asserted ‘115, ‘802 and D’723 patents were obtained through knowing, willful

fraud on the USPTO, the asserted patents are unenforceable. Plaintiffs and Counterdefendants

knew that the ‘115, ‘802 and D’723 patents are unenforceable, and that, as such, Golabs Hoverfly

XL, Hoverfly Eco, Hoverfly Ion, SRX and SRX Pro products could not infringe the claims of those

patents. Plaintiffs and Counterdefendants also knew that the asserted claims of the ‘115 and ‘802

patents are invalid as anticipated or obvious over Shane Chen’s Hovertrax hoverboard with an

inner cover and rotataby coupled foot placement sections which Mr. Ying failed to disclose to the

USPTO during prosecution of the ‘115 and ‘802 patents.

  108. Plaintiffs and Counterdefendants have been made aware that their asserted patents are

invalid and unenforceable in every litigation in which they have been asserted, namely Hangzhou

Chic’s litigation against Swagway in the Northern District of Indiana, Civil Action No. 3:16-cv-

00567-PPS-MGG; Hanzhou Chic’s litigation against Razor in the Central District of California,

Civil Action No. 2:16-cv-06359-RGK-AJW where Judge Klausner found Razor’s inequitable

conduct allegations to be “plausible”; Plaintiffs’ and Counterdefendants’ litigation against Hillo

in Central District of California, Civil Action No. 2:19-cv-03028-JAK (AFMx); and now in the

instant litigation.

  109. Nonetheless, Plaintiffs and Counterdefendants filed this suit asserting infringement of the

‘115, ‘802 and D’723 patents with no reasonable basis for doing so and with no purpose other than

to impermissibly extend the scope of the ‘115, ‘802 and D’723 patents with intended

anticompetitive effect. As such, the claims of the ‘115, ‘802 and D’723 patents are unenforceable

for patent misuse.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 24 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 25 of 79 PageID 293



 FIFTH AFFIRMATIVE DEFENSE – LICENSE AND PATENT EXHAUSTION/FIRST

                                        SALE DOCTRINE

  110. Plaintiffs’ and Counterdefendants’ claims are barred, in whole or in part, pursuant to an

express and/or implied license, and/or patent exhaustion.        Upon information and belief, and

subject to further discovery, Plaintiffs’ and Counterdefendants’ claims are barred in whole or in

part, because at least Golabs’ Hoverfly Eco and Hoverfly XL products are the subject of an express

license, sublicense and/or implied license to the ‘155, ‘802 and D’723 patents, because those

products were purchased from Zhejiang taotao vehicle Co. Ltd., a manufacturer that holds a patent

license from Hangzhou Chic, and are subject to patent exhaustion.

                              SIXTH AFFIRMATIVE DEFENSE

                   (FULL COMPENSATION RULE AND PRIOR PAYMENT)

  111. On information and belief and subject to further discovery, Plaintiffs’ and

Counterdefendants’ claims are barred by prior payment and the full compensation rule. Plaintiffs

and Counterdefendants have been fully compensated by Zhejiang taotao vehicle Co. Ltd., a

manufacturer that holds a patent license from Hangzhou Chic, for the manufacture of at least

Golabs’ Hoverfly Eco and Hoverfly XL products purchased by Golabs from Zhejiang taotao

vehicle Co. Ltd., and Plaintiffs and Counterdefendants are therefore precluded from claiming any

damages for alleged infringement of the ‘155, ‘802 and D’723 patents by Golabs in connection

with such products purchased by Golabs from Zhejiang taotao vehicle Co. Ltd.

                SEVENTH AFFIRMATIVE DEFENSE – FAILURE TO MARK

  112. Upon information and belief, Plaintiffs and Counterdefendants or their licensee(s), or both,

failed to follow     the marking requirements set forth in 35 U.S.C. §287.           Plaintiffs     and



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 25 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 26 of 79 PageID 294



Counterdefendants therefore cannot recover damages for any period prior to receiving notice of

the asserted patents.

                   EIGHTH AFFIRMATIVE DEFENSE – UNCLEAN HANDS

  113. Plaintiffs’ and Counterdefendants’ claims are barred, in whole or in part, by the doctrine

of unclean hands.

                NINTH AFFIRMATIVE DEFENSE – NO INJUNCTIVE RELIEF

  114. Plaintiffs and Counterdefendants are not entitled to injunctive relief because any alleged

injury to Plaintiffs and Counterdefendants is not immediate and/or irreparable, and Plaintiffs and

Counterdefendants have an adequate remedy at law.

                              TENTH AFFIRMATIVE DEFENSE

   (RESERVATION OF RIGHT TO ASSERT FUTURE AFFIRMATIVE DEFENSES)

  115. Golabs and Walmart assert all other affirmative defenses that may become available as a

result of information developed through discovery, trial, or otherwise, and reserve the right to seek

leave to amend their Answer to plead additional defenses, or to supplement existing defenses, as

such information becomes known throughout the course of discovery and this litigation.

                                     PRAYER FOR RELIEF

WHEREFORE, in view of the foregoing answer, Golabs and Walmart pray for judgment against

        Plaintiffs and Counterdefendants as follows:

A. That Plaintiffs and Counterdefendants take nothing by reason of this First Amended First

Amended Complaint and that judgment be rendered in favor of Golabs and Walmart;

    B. That Plaintiffs and Counterdefendants be awarded costs of suit incurred in defense of this

action; and

    C. For such other relief as the Court deems proper.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 26 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 27 of 79 PageID 295



                                       COUNTERCLAIMS

    Pursuant to Rule 13 of the Federal Rules of Civil Procedure, Golabs and Walmart file these

counterclaims against Plaintiffs and Counterdefendants and allege:

                                             PARTIES

  1.    Golabs is a privately-held Texas corporation with its principal place of business at 2201

Luna Rd., Carrolton, TX 75006.

  2.    Walmart Inc. is a Delaware corporation headquartered at 702 S.W. 8th Street, Bentonville,

Arkansas 72716.

  3.    Wal-Mart Stores Texas, LLC, Inc. is a Delaware corporation headquartered at 702 S.W. 8t

Street, Bentonville, Arkansas 72716.

  4.    Wal-Mart.com USA LLC is a California corporation headquartered at 702 S.W. 8th Street,

Bentonville, Arkansas 72716.

  5.    Hangzhou Chic Intelligent Technology Co. Ltd. (“Hangzhou Chic”) alleges in paragraph

1 of its First Amended Complaint that it is a Chinese company organized and existing under the

laws of the People’s Republic of China with a principal place of business located at 2/F, No. 2

Building, Liangzhu University, Science and Technology Park, No. 1 Jingyi Road, Liangzhu,

Hangzhou, 311112, People’s Republic of China.

  6.    Unicorn Global, Inc. (“Unicorn”) alleges in paragraph 7 of its First Amended Complaint

that it is a California corporation with its principal place of business located at 18333 Gale Ave.,

City of Industry, California 91748.

  7.    Shenzhen Uni-Sun Electronic Co., Ltd. (“Uni-Sun”) alleges in paragraph 8 of its First

Amended Complaint that it is a company organized and existing under the laws of the People’s



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 27 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 28 of 79 PageID 296



Republic of China with a principal place of business located at No. 43 Lan Second Road, Longxin

Area, Longgang District, Shenzhen Guangdong, 518000, People’s Republic of China.

                                 JURISDICTION AND VENUE

  8.    The First through Sixth Counterclaims are actions arising under, and this Court has

jurisdiction pursuant to, 28 U.S.C. §§1331, 1338(b) and 1367.

  9.    The Seventh through Fourteenth Counterclaims are actions for a declaration that each and

every claim of U.S. Patent Nos. 9,376,155 (“the ’155 patent”), 9,452,802 (“the ‘802 patent”),

and/or D737,723 (“the D’723 patent”) (collectively “Patents-in-Suit” or “asserted patents”) are

invalid, unenforceable, and/or not infringed pursuant to the Patent Laws of the United States, 35

U.S.C. § 101, et seq. Accordingly, subject matter jurisdiction of this Court exists under the Federal

Declaratory Judgment Act, Title 28, United States Code §§ 2201 and 2202, and under Title 28,

United States Code §§ 1331 and 1338(a).

  10. An actual, substantial, and continuing justiciable controversy exists between Golabs and

Walmart and Plaintiffs and Counterdefendants with respect to which Golabs and Walmart require

a declaration of their rights by this Court. Specifically, the controversy relates to the invalidity,

unenforceability, and noninfringement of the Patents-in-Suit and to Plaintiffs’ and

Counterdefendants’ right to threaten and/or maintain a suit for infringement of Patents-in-Suit.

  11. This Court has personal jurisdiction over Plaintiffs and Counterdefendants. By filing their

First Amended Complaint in this case, Plaintiffs and Counterdefendants have consented to

personal jurisdiction in the Northern District of Texas.

  12. The claims for declaratory judgment of invalidity, unenforceability, and noninfringement

are compulsory counterclaims under Rule 13(a) of the Federal Rules of Civil Procedure.

  13. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 28 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 29 of 79 PageID 297



                                  FACTUAL BACKGROUND

      Plaintiff And Counterdefendant Hangzhou Chic Is Among The Top Players And

                    Manufacturers In The Expanding Hoverboard Market

  14. A hoverboard is a two-wheeled, battery operating self-balancing vehicle which is used for

personal, business and recreational purposes.        The demand for hoverboards has increased

considerably owing to the rising use of hoverboards for recreational activities as well as for

personal mobility and is gaining popularity across the globe. Moreover, increasing interest of

consumers towards self-balancing and battery operated hoverboards along with the rising

population of youngsters are some of the key factors for the expected boost in the demand for

hoverboards, thus driving the growth of the global hoverboard market. “Hoverboard Market (By

Product – 6.5 inch, 8 inch, 10 inch,; By Application – Recreational activities, Business Purposes,

Personal Mobility, Others) – Global Industry, Size, Share,, Trends and Forecasts, 2018 – 2026”,

Acumen Research and Consulting (hereinafter “ARC article”).

  15. The U.S. is the largest consumer market for hoverboards and the worldwide market for

hoverboards is expected to grow roughly 12.3% over the next five years to reach $1.2 billion in

2024 from $600 million in 2019. “Hoverboard Scooter Market 2019 By Key Players, Product and

Production from Information Analysis And Forecast To 2024 With Geographic Segmentation,

Statistical Forecast, and Competitive Landscape”, World Market Reports (March 22, 2019)

(hereinafter “WMR article”). According to TechSci Research report, “Global Hoverboard Market

By Type, By Application, By Region, Competitor Forecast and Opportunities, 2015-2021,” the

growth in the global hoverboard market is projected to be even higher, surpassing $1.8 billion by

2021 “on account of rising demand for hoverboards from several countries in European, Asia-

Pacific and Americas. Moreover, about 30% of Chinese population, 31% of the United States,

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 29 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 30 of 79 PageID 298



22% of German population, 30% of French population, and 38% of Brazilian population fall in

the age group of 0-25 years, thus expanding youth population across the globe is further anticipated

to fuel demand for hoverboards during this forecast period.”

  16. Hangzhou Chic is in every reported list of the top players and manufacturers in the industry.

See, e.g., ARC article; WMR article.

  17. On information and belief, Hangzhou Chic controls a substantial amount of products in the

6.5-inch hoverboard category on amazon.com, and is attempting to monopolize at least that

category.

    Plaintiffs And Counterdefendants Are Asserting Their Patents Against Hoverboard

 Competitors Without Regard To Patent Validity, Enforceability And Infringement In An

                   Anticompetitive Attempt To Expand Their Market Position

  18. In order to capitalize on this growing hoverboard market, and improperly attempt to

monopolize and control the pricing in this market, Plaintiffs and Counterdefendants have

embarked on an anticompetitive scheme to interfere with their competitors’ business relations with

customers and prospective customers. Hangzhou Chic, using Shenzhen Uni-Sun as the “exclusive

licensee” and directly or indirectly through Unicorn as its self-identified “enforcement agent,” has

asserted its patents without regard to their validity, enforceability and infringement, pressing and

causing Amazon.com to terminate its competitors’ listings.

  Plaintiffs And Counterdefendants First Asserted Their Frivolous Patents In Litigation

       With Their Major Competitors Razor And Swagway Resulting In Settlements

  19. Golabs and Walmart repeat and reallege, as if fully set forth herein, the averments

contained in paragraphs 67-106 of their Third Affirmative Defense (Unenforceability of the

asserted ‘155, ‘802 and D’723 patents due to inequitable conduct and include averments that the

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 30 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 31 of 79 PageID 299



asserted claims of the ‘115 and ‘802 patents are invalid as anticipated or obvious over Shane

Chen’s Hovertrax hoverboard with an inner cover and rotataby coupled foot placement sections)

in support of these Counterclaims.

  20. Hangzhou Chic first asserted the ‘155, ‘802 and/or D’723 patents in litigation against its

major competitors Razor and Swagway, also listed among the top players and manufacturers in

the hoverboard market.

  21. Hangzhou Chic asserted the ‘155 patent against Razor in the Central District of California,

Civil Action No. C.D. California, Civil Action No. 2:16-cv-06359-RGK-AJW. Razor asserted a

similar affirmative defense and counterclaim of inequitable conduct in that case with respect to the

‘155 patent. The Honorable R. Gary Klausner presiding in that case issued an opinion finding that

Razor’s “pleading is sufficient to support an inference of intent to deceive, as well as knowledge

and materiality of the omitted information. The Answer’s inequitable conduct claim is plausible.”

  22. Hangzhou Chic asserted the ’155 and D’723 patents against Swagway in the Northern

District of California, Civil Action No. 3:16-cv-04804-HSG, transferred to the Northern District

of Indiana, Civil Action No 3:16-cv-00567-PPS-MGG. Swagway asserted a similar affirmative

defense and counterclaims of inequitable conduct in that case with respect to the ‘155 and D’723

patents.

  23. Before asserting the ‘155, ‘802 and D’723 patents in this litigation, Plaintiffs and

Counterdefendants knew that the ‘115, ‘802 and D’723 patents are unenforceable, and that, as

such, Golabs Hoverfly XL, Hoverfly Eco, Hoverfly Ion, SRX and SRX Pro products could not

infringe the claims of those patents. Plaintiffs and Counterdefendants also knew that the asserted

claims of the ‘115 and ‘802 patents are invalid as anticipated or obvious over Shane Chen’s



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 31 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 32 of 79 PageID 300



Hovertrax hoverboard with an inner cover and rotataby coupled foot placement sections which Mr.

Ying failed to disclose to the USPTO during prosecution of the ‘115 and ‘802 patents.

  24. In Hangzhou Chic’s litigation with Razor, Razor also asserted that Hangzhou Chic has

embarked on a plan to disrupt the market for Razor’s hoverboard product by making statements

about Razor’s product and Hangzhou Chic’s product to customers and prospective customers.

Razor asserted that the false statements included: representing that the Razor product is no longer

available when it is; representing that the U.S. patent licensed by Razor had been invalidated when

it had not; representing that only Hangzhou Chic is selling patented and safety-certified

hoverboards when Razor is selling patented and safety-certified hoverboards; representing that

Hangzhou Chic has a judgment that has been served on Razor when that is not true; representing

that only Hangzhou Chic can deliver product and other companies (such as Razor) cannot deliver

product; representing that Hangzhou Chic holds the only hoverboard patent when Shane Chen

holds a U.S. hoverboard patent that predates Hangzhou Chic’s patent; and representing that the

legal departments of retailers agree with Hangzhou Chic, which, on information and belief, is not

true. Upon information and belief, and subject to further discovery, such allegations will be

proven.

  25. Hangzhou Chic settled its litigation with Swagway, and, on information and belief, also

settled its litigation with Razor. Upon information and belief, and subject to further discovery, the

settlement agreements will support Plaintiffs’ and Counterdefendants’ scheme to settle with their

major competitors and then eliminate smaller competitors from the hoverboard market.

   Plaintiffs And Counterdefendants Are Now Asserting The Same Frivolous Patents To

                   Eliminate Smaller Competitors From The Hoverboard Market



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 32 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 33 of 79 PageID 301



  26. Today, Plaintiffs and Counterdefendants have focused their plan on sweeping the smaller

players off the field with their present actions against Golabs and Walmart in the instant case and

against Hillo America, Inc. in Unicorn Global, Inc. v. Hillo America, Inc., Civil Action No. 2:19-

cv-03028-JAK (AFMx).

    Plaintiffs and Counterdefendants Have Engaged In Anticompetitive Cyber Warfare

 Asserting Their Frivolous Patents Against Smaller Hoverboard Competitor Golabs And

                         Their Customers And Prospective Customers

  27. GoLabs, Inc. d/b/a Gotrax was formed in or about May 2017.

  28. Golabs occupies a Wearhouse in Carrollton, Texas. Of the 24 employees that GoLabs

employs, 21 employees work out of the Carrollton facility.

  29. GoLabs, Inc. sells hoverboards, as well as other mechanical devices, through online

retailers like WalMart and Amazon as well as through its own website.

  30. In 2018, 48% of GoLabs’s gross sales were hoverboards sold through Amazon.com.

Having the source of 48% of sales cut off would be devastating for GoLabs.

  31. The 2019 sales of hoverboards through Amazon.com were expected to substantially

increase.

  32.   On October 28, 2018, both Hangzhou Chic and its enforcer Unicorn began improper,

systematic complaints by email to Amazon.com regarding Defendant GoLabs’s hoverboard and

other products, alleging patent infringement.

  33. Upon information and belief, the following Table breaks down some of the numerous cyber

complaints lodged by Hangzhou Chic, its enforcer Unicorn, and/or its counsel, identifying the date

of communication with Amazon, the Complaint ID generated by Amazon, the patent asserted by



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 33 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 34 of 79 PageID 302



Chic or Unicorn, the accused product(s), and the date when GoLabs received confirmation from

Amazon that it cleared the complaint:

        Date       Complaint ID         Patent           Accused Product(s)       Clearance Date
    10/22/2018     5457069551       9,376,155          1. Hoverfly Eco            11/27/2018
    1/3/2019       5671275681       D737,723S          1. Hoverfly Eco            None
    1/3/2019       5670542371       D738,256           1. ION                     1/8/2019
    1/22/2019      5719652231       D785,112S          1. ION                     2/21/2019
    2/22/2019      5821326431       D738,256 (2)1      1. SRX                     3/1/2019
    4/19/2019      6000563831       D785,112S (2)      1. ION                     4/30/2019
    4/23/20192     5999185211       9,376,155 (2)      1. ION                     4/30/2019 for
                                    9,452,802          2. SRX                     ION only
                                    D737,723 (2)       3. Hoverfly XL (no
                                                       longer sold)
    6/2/2019       6125244711       9,376,155 (3)      1. ION                     None
                                    9,452,802 (2)      2. SRX PRO
                                    D737,723 (3)       3. SRX
                                                       4. Fluxx3, Fluxx Watt,
                                                       and Fluxx Watt + (all
                                                       Fluxx hoverboards are
                                                       not accused in the
                                                       litigation)

    34. As shown above, Plaintiffs’ and Counterdefendants’ bad faith conduct is revealed by their

(1) continued assertion of patents that have already been cleared by Amazon, and (2) repeated

attack on GoLabs with an improper and unjustified trial and error approach of patent assertion

until the desired outcome of a delisting is achieved. Plaintiffs’ and Counterdefendants’ activity

with regard to the ION hoverboards illustrates these two points. The ION product line was delisted

on January 3, 2019, but GoLabs persuaded Amazon to relist the products on January 8, 2019 after

providing information to Amazon to demonstrate that Plaintiffs’ and Counterdefendants’

infringement assertion was baseless. Undeterred, Plaintiffs and Counterdefendants came back on



1
  The number in the parentheses indicates the number of times a patent has been asserted. For
example, “D738,256 (2)” is the second time the D’256 patent was asserted by Plaintiffs.
2
  This complaint appears to have been made by Plaintiffs and Counterclaimdefendants’ counsel in
this litigation. The email associated with this notice is wdunwoody@munckwilson.com.
GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 34 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 35 of 79 PageID 303



January 22, 2019, accusing the ION products again of patent infringement. This time, however,

Plaintiffs and Counterdefendants asserted a new patent, the D’112 patent. After receiving this

notice, GoLabs cleared the complaint with Amazon, and got the ION products relisted on

amazon.com on February 21, 2019. Having failed in its two attempts of permanently delisting the

ION hoverboards, Plaintiffs and Counterdefendants sent a third complaint regarding the ION

products on April 19, 2019, accusing the ION products of infringing the same D’112S patent that

had already been cleared. A fourth Amazon complaint followed on April 23, 2019 regarding the

ION, and Plaintiffs and Counterdefendants accused the ION of infringing the patents-in-suit. The

ION was relisted on April 30, 2019 based on non-infringement evidence submitted by GoLabs in

response to the April 19 complaint.

  35. Furthermore, Plaintiffs’ and Counterdefendants’ bad faith conduct is also demonstrated by

the fact that although they have filed complaints with Amazon with respect to other GoLabs’

products, such as the Fluxx line of products, they choose to ignore those products for the purpose

of litigation. Instead, they rely on Amazon again to delist GoLabs’ products, shielding the

assertion of those products from potential adjudication.

  36. And finally, as a demonstrated above (Third Aff, Def. ¶¶67-106) and further below (Sixth

through Fourteenth Counterclaims ¶¶87-203), Plaintiffs and Counterdefendants continue to assert

the ‘155, ‘802 and D’723 patents that they know are not infringed, invalid, and/or unenforceable.

  37. The improper, systematic, cyber complaints caused significant harm to Golabs as they

caused intermittent delistings of Golabs’s hoverboards from Amazon’s website until the

complaints were cleared and damaged Golabs’s reputation with Amazon.

  38. Ultimately, at or about the time when Amazon was dismissed by Golabs from the current

lawsuit, Amazon permanently delisted Golabs hoverboard products. On information and belief,

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 35 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 36 of 79 PageID 304



and as further discovery will show, this delisting was an anticompetitve quid pro quo for Golabs

agreement to dismiss Amazon from this lawsuit designed to eliminate a competitor from the

market.

  39. This substantial loss in sales will result in substantial losses for Golabs. Without

Amazon.com sales, Golabs may fold or at the very least begin cutting operating costs and laying

off employees.

  40. Should Plaintiffs and Counterdefendants draw out this litigation, which is likely, given that

the Razor and Swagway litigations continued for more than eight months before settling (on

information and belief with respect to the case brought against Razor), then they will devastate

GoLabs’s business in the hoverboard market.

  41. Hangzhou Chic also in bad faith contacted Golab’s customer Walmart on April 9, 2019,

asserting that Golabs’s Hoverfly Eco and Hoverfly Ion products infringe Hangzhou Chic’s ‘155

and ‘802 patents, known by Hangzhou Chic to be invalid and unenforceable, and requested

Walmart to stop selling these products. Walmart investigated this claim and directed the third

party seller on Walmart Marketplace to resolve the claim with Plaintiff.

  42. There is a pending Civil RICO, Tortious Interference (bad faith), and declaratory judgment

action against some of the Plaintiffs and Counterdefendants pending in the Northern District of

Texas under Civil Cause No. 3:19-CV-1019, and styled as GoLabs, Inc. d/b/a Gotrax v. Hangzhou

Chic Intelligent Technology Co. LTD., AND Shenzen Hongyi Intelligent Electronic Technology

Co., LTD d/b/a Flying-Ant, Unicorn Global, Inc. Hongrong Yu, and Jing Cui.

 Plaintiffs And Counterdefendants Have Also Asserted Their Frivolous Patents Against At

                          Least Smaller Hoverboard Competitor Hillo



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 36 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 37 of 79 PageID 305



  43. On information and belief, Hillo is a small distributor of hoverboards as well as other retail

products with 28 employees, and is located in Temple City, California.

  44. Plaintiffs and Counterdefendants have also asserted the ’155, ‘802 and D’723 patents

against Hillo America, Inc. in the Central District of California, Civil Action No. 2:19cv-03028-

JAK (AFMx). On May 20, 2019, Hillo asserted a similar affirmative defense and counterclaims

of inequitable conduct in that case with respect to the ‘155, ‘802 and D’723 patents.

  45. In the Central District of California case, Hillo asserts that Hangzhou Chic has controlling

monopoly power, that Hangzhou Chic control substantial amount of products in the 6.5-inch

hoverboard category on amazon.com (“Relevant Market”), and that it is attempting to monopolize

at least that category. In order to illegally control the monopoly power and further manipulate the

predatory pricing scheme in the Relevant Market, Plaintiffs and Counterdefendants started by

demanding that Hillo grant Plaintiffs and Counterclaim defendants immediate and continuous

access to Hillo’s computer systems and Hillo’s 6.5 [inch] Hoverboard Electric Self-balancing

Scooter sales data and pricing information at any given time, and then using the access to collect

sales data and manipulate the pricing system in the Relevant Market. Upon Hillo’s rejection and

refusal to collaborate, Plaintiffs and Counterdefendants intentionally, maliciously, and

oppressively launched their illegal anticompetitive scheme to foreclose competition in the Relevant

Market, used Shenzhen Uni-Sun as the exclusive licensee and Unicorn as “enforcement agent” in

the U.S., pressed Amazon.com to terminate defendant’s listings on Hoverboard products … and

filed this retaliatory lawsuit on April 23, 2019….” See Defendant Hillo America, Inc.’s Answer

(Exhibit 5). Upon information and belief, and subject to further discovery, such allegations will

be proven.

                     FIRST COUNTERCLAIM: LANHAM ACT § 43(a)

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 37 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 38 of 79 PageID 306



  46. Golabs and Walmart incorporate paragraphs 1 through 45 as though set forth here in full.

  47. Plaintiffs and Counterdefendants or their agents are making false and misleading

statements in communications with at least Amazon and Walmart about Golabs’s products that are

in commerce in the United States.

  48. The false and misleading statements have harmed or are likely to cause significant

economic harm to Golabs and damage to its reputation.

  49. Golabs is entitled to damages and injunctive relief as provided for by law, including treble

damages.

        SECOND COUNTERCLAIM: COMMON LAW UNFAIR COMPETITION

  50.   Golabs and Walmart incorporate paragraphs 1 through 49 as though set forth here in full.

  51. Plaintiffs’ and Counterdefentants’ misconduct as alleged herein constitutes unfair and

unlawful competition and/or unfair business practices in violation of the common law of the State

of Texas because Plaintiffs and Counterdefendants or their agents have made false and misleading

statements about Golabs’s products in communications with at least Amazon and Walmart that

have deceived Amazon and Walmart.

  52. Golabs is informed and believes, and therefore alleges, that Plaintiffs and

Counterdefendants or their agents continue these unfair practices to this day.

  53. As a direct, proximate, and foreseeable result of Plaintiffs’ and Counterclaim Defentants’

unfair business practices, Golabs has suffered or is likely to suffer significant economic damages

and damage to its reputation.

  54. Golabs is informed and believes, and therefore alleges, that Plaintiffs and

Counterdefentants or their agents will continue to harm Golabs by making false representations



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 38 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 39 of 79 PageID 307



about Golabs’ products unless and until the Court orders Plaintiffs and Counterdefendants to cease

and desist.

  55. Golabs is entitled to all remedies available under law.

     THIRD COUNTERCLAIM: TORTIOUS INTERFERENCE WITH CONTRACT

  56. Golabs and Walmart incorporate paragraphs 1 through 55 as though set forth here in full.

  57. Plaintiffs’ and Counterdefendants’ cyber complaints to Amazon, made with the knowledge

that the asserted patents are invalid, unenforceable and/or not infringed, are bad faith

representations vitiating the patent law preemption that would bar liability under state law unfair

competition and related tort claims.

  58. At the time Plaintiffs and Counterdefendants made these systematic misrepresentations,

they were aware that Golabs has a valid contractual relationship with Amazon.

  59. Plaintiffs’ and Counterdefendants’ systematic misrepresentations were an intentional and

unjustifiable attempt to induce Amazon to breach or disrupt their contractual relationship with

Golabs by delisting Golabs’s products.

  60. Golabs has incurred and will incur significant economic costs and damage to its reputation

as a direct result of Amazon’s delisting Golabs products.

  61. Golabs is entitled to recover compensatory and punitive damages.

                                 FOURTH COUNTERCLAIM:

          (Walker Process Fraud, Attempted Monopolization under 15 U.S.C. § 2)


  62. Golabs and Walmart repeat and incorporate by reference the allegations in their Inequitable

Conduct and Patent Misuse Affirmative Defenses (e.g., Aff. Def. paragraphs 67-106 and 107-109)

as well as paragraphs 1-61 of these Counterclaims as if fully set forth herein.


GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 39 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 40 of 79 PageID 308



  63. During prosecution of the ’155 and ‘802 patents, Mr. Ying knowingly breached his duty

of candor to the USPTO in at least three separate instances by misrepresenting the prior art and

intentionally withholding material information in at least two separate instances with the intent to

deceive the USPTO. The Patent Examiner would not have allowed the ’155 and ‘802 patents if

he was not misled by Mr. Ying’s material misrepresentation and was made aware of any of this

material information.

  64. Mr. Ying failed to disclose to the USPTO, with the intent to deceive, that another

individual, Shane Chen is the inventor of the hoverboard called “Hovertrax” manufactured by his

company Inventist, Inc. in the United States more than one year before the effective filing date of

the ’155 and ‘802 patents. Mr. Chen was issued the hoverboard patent – U.S. Patent No. 8,738,278

(the “’278 patent”) – based on a provisional application that he filed on February 12, 2012. He

displayed prototypes of his invention at a toy fair in New York in February 2012 and again in

February 2013.     He disclosed information about his invention in a Kickstarter fundraising

campaign beginning in April 2013. Mr. Ying’s ’155 patent application was filed much later on

June 13, 2014. Mr. Ying knew about Mr. Chen’s invention and failed to accurately and fully

disclose what he knew to the USPTO to mislead the USPTO into issuing the ’155 patent.

  65. The ’278 patent, among other things, claims a two-wheel, self-balancing vehicle with two

foot placement sections that are “rotatably coupled.” Although the ‘278 patent was disclosed as

prior art during prosecution of ‘155 and ’802 patents, the Related Art Section of the ‘155 and ‘802

patent specification only mentions existing electric balancing vehicles operating via a manually

controlled steering rod. Even though the ’278 patent claims and discloses “rotatably coupled” foot

placement sections, Mr. Ying in the ’155 and ‘802 patent applications falsely stated that the foot

platform of existing prior art balance vehicles “is always kept in a horizontal state during use and

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 40 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 41 of 79 PageID 309



cannot rotate relatively” and “[t]herefore, the user cannot control the balance vehicle merely

through the feet.” ‘155: Col. 1. lns.19-27; ‘802 Col. 1, lns. 30-33. However, Mr. Ying knew that

statement was not true, since he knew about Shane Chen’s hoverboard which did exactly that - it

allowed relative rotation of the foot platforms permitting user control of the balance vehicle

“merely through the feet.” This misrepresentation was material because the Examiner focused on

the issue of the two platforms being “rotatable relative to each other” in the ’155 patent and he

would not have allowed the patent otherwise. But for this misrepresentation, the ’155 patent would

not have issued.

  66. In addition to misrepresenting the prior art, during the prosecution of the ’155 and ‘802

applications, Mr. Ying also breached his duty of candor to the USPTO by intentionally withholding

material information by (a) not disclosing the “Hovertrax” prototype and (b) not disclosing the

Chinese Patent Office’s rejection of the CN ’353 application claims. The Patent Examiner would

not have allowed the ’155 application if he was aware of any of this material information.

  67. During prosecution of the D’723 patent, despite being fully aware of his duty of candor,

Mr. Ying breached his duty of candor to the USPTO by intentionally withholding material

information regarding inventorship and filing a false declaration with the intent to deceive. The

Patent Examiner would not have allowed the D’723 application if he was aware of such material

information.

  68. Specifically, Mr. Ying failed to disclose that he was listed as the sole inventor on the CN

’556 application. Instead, Mr. Ying affirmatively filed a false declaration declaring that he is “an

original joint inventor of a claimed invention in the application” (emphasis supplied) with Mr.

Shaojun Cao on December 10, 2014. Mr. Ying’s declaration is contradicted by the listed

inventorship of the CN ’556 application, which describes the same alleged invention. The Patent

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 41 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 42 of 79 PageID 310



Examiner would not have allowed the D’723 patent if he had known of this inventorship issue

because a patent is invalid if it has improper inventorship.

  69. Plaintiffs and Counterdefendants knew that the ‘115, ‘802 and D’723 patents are

unenforceable, and that, as such, Golabs’s Hoverfly XL, Hoverfly Eco, Hoverfly Ion, SRX and

SRX Pro products could not infringe the claims of those patents. Plaintiffs and Counterdefendants

also knew that the asserted claims of the ‘115 and ‘802 patents are invalid as anticipated or obvious

over Shane Chen’s Hovertrax hoverboard with an inner cover and rotataby coupled foot placement

sections which Mr. Ying failed to disclose to the USPTO during prosecution of the ‘115 and ‘802

patents.

  70. Plaintiffs and Counterdefendants have been made aware that their asserted patents are

invalid and unenforceable in every litigation in which they have been asserted, namely Hangzhou

Chic’s litigation against Swagway in the Northern District of Indiana, Civil Action No. 3:16-cv-

00567-PPS-MGG; Hanzhou Chic’s litigation against Razor in the Central District of California,

Civil Action No. 2:16-cv-06359-RGK-AJW where Judge Klausner found Razor’s inequitable

conduct allegations to be “plausible”; Plaintiffs’ and Counterdefendants’ litigation against Hillo

in Central District of California, Civil Action No. 2:19-cv-03028-JAK (AFMx); and now in the

instant litigation.

  71. Nonetheless, Plaintiffs and Counterdefendants filed this suit asserting infringement of the

‘115, ‘802 and D’723 patents with no reasonable basis for doing so and with no purpose other than

to impermissibly extend the scope of the ‘115, ‘802 and D’723 patents with intended

anticompetitive effect.

  72. Through this fraud and the filing of this lawsuit based upon fraudulently obtained patents,

Plaintiffs and Counterdefendants engaged in anticompetitive or predatory conduct and filed this

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 42 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 43 of 79 PageID 311



and other lawsuits with the specific intent to monopolize in violation of 15 U.S.C. § 2. As to the

allegations contained in these Counterclaims, the relevant geographic market is the United States.

  73. There is a dangerous probability that Plaintiffs and Counterdefendants will achieve

monopoly power in the personal transporter market. Eliminating Golabs from the hoverboard

market would remove one of the few remaining competitors in this market and assist Plaintiffs and

Counterdefendants in achieving monopolistic power over the market. This is especially true in

light of Plaintiffs and Counterdefendants’ current market position, prior settlement of litigations

against major players Razor and Swagway and their pending lawsuits in this District and in the

Central District of California to eliminate small players Golabs and Hillo from the hoverboard

market.

  74. As a result of Plaintiffs and Counterdefendants’ unlawful, anticompetitive acts, Golabs and

Walmart have suffered and will continue to suffer antitrust injury in an amount to be determined

at trial. Golabs and Walmart have already had to expend a substantial amount of resources

defending this action, and will continue to do so if Plaintiffs and Counterdefendants continue to

assert the fraudulently obtained ’155, ‘802 and D’723 patents.

  75. As such, Golabs and Walmart have suffered injury of the type forbidden under the antitrust

laws of the United States. Thus, pursuant to Section 4 of the Clayton Act, 15 U.S.C. § 15, Golabs

and Walmart may assert a private right of action for actual and treble damages as well as reasonable

attorneys’ fees.

                                   FIFTH COUNTERCLAIM:

                (Sham Litigation, Attempted Monopolization under 15 U.S.C § 2)




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 43 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 44 of 79 PageID 312



  76. Golabs and Walmart repeat and incorporate by reference the allegations in their

Affirmative Defenses Paragraphs 65-115 and Paragraphs 1-75 of these Counterclaims as if fully

set forth herein.

  77. Upon information and belief, Plaintiffs and Counterdefendants knew that the ’115 and ‘802

patents were invalid and unenforceable when they filed this lawsuit, and that the D’723 patent was

unenforceable.

  78. Plaintiffs      and Counterdefendants knew that the ‘115, ‘802 and D’723 patents are

unenforceable, and that, as such, Golabs’s Hoverfly XL, Hoverfly Eco, Hoverfly Ion, SRX and

SRX Pro products could not infringe the claims of those patents. Plaintiffs and Counterdefendants

also knew that the asserted claims of the ‘115 and ‘802 patents are invalid as anticipated or obvious

over Shane Chen’s Hovertrax hoverboard with an inner cover and rotataby coupled foot placement

sections which Mr. Ying failed to disclose to the USPTO during prosecution of the ‘115 and ‘802

patents.

  79. Plaintiffs and Counterdefendants have been made aware that their asserted patents are

invalid and unenforceable in every litigation in which they have been asserted, namely Hangzhou

Chic’s litigation against Swagway in the Northern District of Indiana, Civil Action No. 3:16-cv-

00567-PPS-MGG; Hanzhou Chic’s litigation against Razor in the Central District of California,

Civil Action No. 2:16-cv-06359-RGK-AJW, where Judge Klausner found Razor’s inequitable

conduct allegations to be “plausible”; Plaintiffs’ and Counterdefendants’ litigation against Hillo

in Central District of California, Civil Action No. 2:19-cv-03028-JAK (AFMx); and now in the

instant litigation.

  80. Nonetheless, Plaintiffs and Counterdefendants filed this suit asserting infringement of the

‘115, ‘802 and D’723 patents with no reasonable basis for doing so and with no purpose other than

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 44 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 45 of 79 PageID 313



to impermissibly extend the scope of the ‘115, ‘802 and D’723 patents with intended

anticompetitive effect.

  81. Plaintiffs and Counterdefendants’ assertion of the ‘115, ‘802 and D’723 patents was

objectively baseless because no reasonable litigant could expect success on the merits.

Specifically, no reasonable litigant could expect to successfully assert a patent that it knew was

obtained through knowing, willful fraud on the USPTO and that it knew to be unenforceable and

invalid.

  82. Upon information and belief, Plaintiffs and Counterdefendants’ lawsuit is an attempt to

interfere directly with the business relationships of a competitor through the use of the

governmental process as an anticompetitive weapon with no regard to the outcome of the lawsuit.

Rather, Plaintiffs and Counterdefendants’ law suit has been brought solely to harass or interfere

directly with Golabs’s business relations through the assertion of fraudulently obtained patents and

invalid patents in an attempt to force Golabs out of the hoverboard market.

  83. Plaintiffs and Counterdefendants’ assertion that Golabs infringes the ’115, ‘802 and ‘D723

patent constitutes sham litigation. Through this sham litigation, and prior litigation and dealings

with Amazon and Walmart asserting invalid, unenforceable and not infringed patents,

Counterclaim-Defendants have engaged in anticompetitive or predatory conduct with the specific

intent to monopolize in violation of 15 U.S.C. § 2. As to the allegations contained in these

Counterclaims, the relevant geographic market is the United States.

  84. There is a dangerous probability that Plaintiffs and Counterdefendants will achieve

monopoly power in the hoverboard market. Eliminating Golabs from the hoverboard market

would remove one of the few remaining competitors in this market and assist Plaintiffs and

Counterdefendants with achieving monopolistic power over the market. This is especially true in

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 45 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 46 of 79 PageID 314



light of Plaintiffs and Counterdefendants’ current market position, prior settlement of litigations

against major players Razor and Swagway and their pending lawsuits in this District and in the

Central District of California to eliminate small players Golabs and Hillo, respectively, from the

hoverboard market.

  85. As a result of Plaintiffs and Counterclaimdefendants’ unlawful, anticompetitive acts,

Golabs and Walmart have suffered and will continue to suffer antitrust injury in an amount to be

determined at trial. Golabs and Walmart have had to expend a substantial amount of resources

defending this action, and will continue to do so if Plaintiffs and Counterdefendants continue to

assert the fraudulently obtained ʼ115, ‘802 and D’723 patents.

  86. As such, Golabs and Walmart have suffered injury of the type forbidden under the antitrust

laws of the United States. Thus, pursuant to Section 4 of the Clayton Act, 15 U.S.C. § 15, Golabs

and Walmart may assert a private right of action for actual and treble damages as well as reasonable

attorneys’ fees.

SIXTH COUNTERCLAIM: DECLARATORY JUDGMENT OF NONINFRINGEMENT

                                  OF U.S. PATENT NO. 9,376,155

  87. Golabs and Walmart incorporate by reference paragraphs 1 through 86 as though fully

stated herein.

  88. Plaintiffs and Counterdefendants have asserted the ’155 patent against Golabs and

Walmart. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that

Golabs’s and Walmart’s use, sale, offer for sale, marketing, or importation of Golabs’s Hoverfly

Eco, Hoverfly XL, Hoverfly Ion, SRX and SRZ Pro hoverboards constitute infringement of any

valid claim of the ’155 patent.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 46 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 47 of 79 PageID 315



  89. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to whether Golabs and Walmart infringe any valid and

enforceable claim of the ’155 patent.

  90. Golabs and Walmart have not infringed and do not infringe any valid and enforceable claim

of the ’155 patent.

  91. Claim 1 of the ’155 patent recites, inter alia, a claim limitation of “an inner cover fixed

between the top cover and the bottom cover, the inner cover comprising a first inner cover and a

second inner cover disposed symmetrically and rotatable relative to each other” and another claim

limitation of “a rotating mechanism fixed between the first inner cover and the second inner cover.”

Claim 1 of the ‘155 patent also recites, inter alia, “the bottom cover comprising a first bottom

cover and a second bottom cover disposed symmetrically….” The remaining claims, claims 2-18,

all depend from claim 1, and thus also require these claim limitations.

  92. The term “rotating mechanism” recited in claim 1 of the ’155 patent is a means-plus-

function term. See Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006)

(“The term ‘mechanism’ standing alone connotes no more structure than the term ‘means.’”); see

also Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1373 (Fed. Cir. 2015)

(“We have never found that the term ‘mechanism’— without more—connotes an identifiable

structure; certainly, merely adding the modifier ‘compliance’ to that term would not do so either.”).

The function is “rotating” and the corresponding structure described in the patent specification

consists of two bearings, a shaft sleeve, and two snap springs, wherein the two bearings are fixed

to the inner ends of the first inner cover and the second inner cover, respectively, and the shaft

sleeve is fixed inside the two bearings and is fixed to the inner cover by the two snap springs. ’155

patent, col. 6, ll.14-24 (“the rotating mechanism 60 includes two bearings 61, a shaft sleeve 62,

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 47 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 48 of 79 PageID 316



and two snap springs 63. The two bearings 61 are fixed to the inner ends of the first inner cover

21 and the second inner cover 22, respectively. The shaft sleeve 62 is fixed inside the two bearings

61 and is fixed to the inner cover 2 via the two snap springs 63. Thus, the left and right inner

covers of the inner cover 2 can rotate under the cooperation of the rotating mechanism 60. Due to

the arrangement of the rotating mechanism 60, the two parts of the vehicle body of the electric

balance vehicle 100 can rotate freely and relatively.”)

  93. The accused Golabs’s Hoverfly Eco, Hoverfly XL, Hoverfly Ion, SRX and SRX Pro

hoverboards do not meet at least these claim limitations and thus do not infringe any claim of the

’155 patent.

  94. Labelled photographs showing the design of the internal frame of each of the accused

Golabs’s Hoverfly Eco (Exhibit 7), Hoverfly XL (Exhibit 8), Hoverfly Ion (Exhibit 9), SRX

(Exhibit 10) and SRX Pro (Exhibit 11) hoverboards are appended hereto.

  95. As shown by the labelled photographs of the accused Golabs’s Hoverfly Eco (Exhibit 7),

Hoverfly XL (Exhibit 8), Hoverfly Ion (Exhibit 9), SRX (Exhibit 10) and SRX Pro (Exhibit 11)

, in accordance with machine specifications, each of the accused products does not contain

bearings, but rather contains a thrust washer which is not fixed to an inner cover and two snap

rings that are also not fixed to an inner cover in the accused products. Therefore, each of the

accused products does not have the claimed “rotating mechanism” because the rotating structure

of each accused product is very different from the claimed “rotating mechanism” consisting of two

bearings, a shaft sleeve and two snap rings, wherein the two bearings are fixed to the inner ends

of the first inner cover and second inner cover, respectively, and the shaft sleeve is fixed inside the

two bearings and is fixed to the inner cover via the two snap rings. For at least these reasons alone,

the accused products do not infringe any claim of the ‘155 patent.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 48 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 49 of 79 PageID 317



  96. Additionally, the left and right sides of the inner cover are not “disposed symmetrically”

as required by each of the ‘155 patent claims, at least because the shaft sleeve is press fit within

the inner frame of one side of the inner cover and presses against a bushing within the opposite

side of the inner cover. The left and right sides of the bottom cover are also not “disposed

symmetrically” as required by each of the ‘155 patent claims, at least because only one side has

cutouts for the power button and the charging port. For at least these reasons alone, each accused

product does not infringe any claim of the ‘155 patent.

  97. The Golabs’s Hoverfly Eco, Hoverfly XL, Hoverfly Ion, SRX and SRX Pro hoverboards

also do not infringe and have not infringed any claim of the ‘155 patent because the claims are

invalid and/or unenforceable for inequitable conduct.        Golabs and Walmart incorporate by

reference as though fully stated herein paragraphs 67-106 of their Affirmative Defenses and

paragraphs 151-188 of these Counterclaims that the ‘155 patent claims are invalid and

unenforceable for inequitable conduct.

  98. Moreover, at least Golabs’s Hoverfly Eco and Hoverfly XL hoverboards do not infringe

the ’155 patent because they were manufactured by Zhejiang taotao vehicle Ltd. who compensated

Hanzhou Chic for the manufacture of those products under a patent license from Hangzhou Chic

for the ’155 patent.

  99. Accordingly, Golabs and Walmart seek a judgment declaring that they do not infringe and

have not infringed any claim of the ’155 patent.

            SEVENTH COUNTERCLAIM : DECLARATORY JUDGMENT OF

                   NONINFRINGEMENT OF U.S. PATENT NO. 9,452,802

  100. Golabs and Walmart incorporate by reference paragraphs 1 through 99 as though fully

stated herein.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 49 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 50 of 79 PageID 318



  101. Plaintiffs and Counterdefendants have asserted the ’802 patent against Golabs and

Walmart. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that

Golabs and Walmart’s use, sale, offer for sale, marketing, or importation of Golabs’s Hoverfly

Eco, Hoverfly XL, Hoverfly Ion, SRX and SRX Pro hoverboards constitute infringement of any

valid claim of the ’802 patent.

  102. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to whether Golabs and Walmart infringe any valid and

enforceable claim of the ’802 patent.

  103. Golabs and Walmart have not infringed and do not infringe any valid and enforceable claim

of the ’802 patent.

  104. Claim 1 of the ’802 patent recites, inter alia, a claim limitation of “an inner cover fixed

between the top cover and the bottom cover, the inner cover comprising a first inner cover and a

second inner cover disposed symmetrically and rotatable relative to each other” and another claim

limitation of “a rotating mechanism fixed between the first inner cover and the second inner cover,

the rotating mechanism having two bearings, a shaft sleeve, and two snap rings, the two bearings

fixed to the first inner cover and the second inner cover, respectively, and the shaft sleeve fixed

inside the two bearings and fixed to the inner cover via the two snap springs.” Claim 1 of the ‘802

patent also recites, inter alia, “the bottom cover comprising a first bottom cover and a second

bottom cover disposed symmetrically….” The remaining claims, claims 2-16, all depend from

claim 1, and thus also require these claim limitations.

  105. The accused Golabs’s Hoverfly Eco, Hoverfly XL, Hoverfly Ion, SRX and SRX Pro

hoverboards do not meet at least these claim limitations and thus do not infringe any claim of the

’802 patent.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 50 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 51 of 79 PageID 319



  106. Labelled photographs showing the design of the internal frame of each of the accused

Golabs’s Hoverfly Eco (Exhibit 7), Hoverfly XL (Exhibit 8), Hoverfly Ion (Exhibit 9), SRX

(Exhibit 10) and SRX Pro (Exhibit 11) hoverboards are appended hereto.

107.    As shown by the labelled photographs of the accused Golabs’s Hoverfly Eco (Exhibit 7),

Hoverfly XL (Exhibit 8), Hoverfly Ion (Exhibit 9), SRX (Exhibit 10) and SRX Pro (Exhibit 11),

in accordance with machine specifications, each of the accused products does not contain bearings,

but rather contains a thrust washer which is not fixed to an inner cover and two snap rings that are

also not fixed to an inner cover in the accused products. Therefore, each of the accused products

does not have the claimed “rotating mechanism” because the rotating structure of each accused

product is very different from the claimed “rotating mechanism” consisting of two bearings, a shaft

sleeve and two snap rings, wherein the two bearings are fixed to the inner ends of the first inner

cover and second inner cover, respectively, and the shaft sleeve is fixed inside the two bearings

and is fixed to the inner cover via the two snap rings. For at least these reasons alone, the accused

products do not infringe any claim of the ‘802 patent.

108.    Additionally, the left and right sides of the inner cover are not “disposed symmetrically”

as required by each of the ‘802 patent claims, at least because the shaft sleeve is press fit within

the inner frame of one side of the inner cover and presses against a bushing within the opposite

side of the inner cover. The left and right sides of the bottom cover are also not “disposed

symmetrically” as required by each of the ‘802 patent claims, at least because only one side has

cutouts for the power button and the charging port. For at least these reasons alone, each accused

product does not infringe any claim of the ‘802 patent.

109.    The Golabs’s Hoverfly Eco, Hoverfly XL, Hoverfly Ion, SRX and SRX Pro hoverboards

also do not infringe and have not infringed any claim of the ‘802 patent because the claims are

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 51 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 52 of 79 PageID 320



invalid and/or unenforceable for inequitable conduct.        Golabs and Walmart incorporate by

reference as though fully stated herein paragraphs 67-106 of their Affirmative Defenses and

paragraphs 151-193 of these Counterclaims that the ‘802 patent claims are invalid and

unenforceable for inequitable conduct.

  110. Moreover, at least Golabs’s Hoverfly Eco and Hoverfly XL hoverboards do not infringe

the ’802 patent, because they were manufactured by Zhejiang taotao vehicle Ltd. who compensated

Hanzhou Chic for the manufacture of those products under a patent license from Hangzhou Chic

for the ‘802 patent.

  111. Accordingly, Golabs and Walmart seek a judgment declaring that they do not infringe and

have not infringed any claim of the ’802 patent.

                EIGHTH COUNTERCLAIM : DECLARATORY JUDGMENT OF

                   NONINFRINGEMENT OF U.S. PATENT NO. D737,723

  112. Golabs and Walmart incorporate by reference paragraphs 1 through 111 as though fully

stated herein.

  113. Plaintiffs and Counterdefendants have only asserted the D’723 patent against Golabs’s

Hoverfly Eco hoverboard. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart

deny—that Golabs’s and Walmart’s use, sale, offer for sale, marketing, or importation of the

Hoverfly Eco hoverboards constitute infringement of the D’723 patent.

  114. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to whether the accused Golabs’s Hoverfly Eco product

infringes the D’723 patent.

  115. Golabs and Walmart have not infringed and do not infringe the D’723 patent.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 52 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 53 of 79 PageID 321



  116. As a general background, there were many similar designs in the field of the self-balancing

vehicle. For example, according to a video posted on YouTube on February 10, 2013, regarding

the 2013 Toy Fair, at https://www.youtube.com/watch?v=w8rHKCjLAWI, and by a comment

posted on a Kickstarter webpage no later than May 4, 2013, at:

https://www.kickstarter.com/projects/687658339/hovertrax/comments, there was a hoverboard

called “Hovertrax” shown below:




  117. Hangzhou Chic itself also obtained two design patents, the D’723 patent and U.S. Patent

No. D738,256 (“the D’256 patent”), as shown below:




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 53 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 54 of 79 PageID 322




  118. The same Patent Examiner examined and allowed both the D’723 patent and the D’256

patent without issuing any double patenting rejection. In doing so, the Patent Examiner must have

found that the designs of these two patents are patently distinct and not substantially similar.

  119. Plaintiffs and Counterdefendants did not allege that Golabs’s Hoverfly Eco hoverboard

infringes the D’256 patent.

  120. In view of the prior art and similar designs in the field, an ordinary observer, giving such

attention as a purchaser usually gives, would find that Golabs’s Hoverfly Eco hoverboard is not

substantially similar to the claimed design of the D’723 patent.

  121. As shown below, the Golabs’s Hoverfly Eco hoverboard does not infringe the D’723

patent, because both the overall appearance and several elements of the Hoverfly Eco are

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 54 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 55 of 79 PageID 323



substantially different from the patented design, including its thread patterns and the size, shape

and texture of its footpads, the fact that its footpads do not extend all the way to the wheel guards

but rather end before the wheel guards and are moved in toward the center, its connecting portion,

its LED light placement and shape, its wheel guards, its wheel threads, its overall body shape and

size, and it does not include a crease design at the base of the wheel guards or the patented IO

shape on the footpads. The design differences between the Golabs Hoverfly Eco hoverboard and

the D’723 patent are more apparent than the design differences between the D’723 patent and the

D’256 patent.




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 55 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 56 of 79 PageID 324




  122. The Supreme Court has long held that “if, in the eye of an ordinary observer, giving such

attention as a purchaser usually gives, two designs are substantially the same, if the resemblance

is such as to deceive such an observer, inducing him to purchase one supposing it to be the other,

the first one patented is infringed by the other.” Gorham Mfg. Co. v. White, 81 U.S. 511 (1871).

  123. An ordinary observer, giving such attention as a purchaser usually gives, would not find

that Golabs’s Hoverfly Eco hoverboard is substantially similar to the claimed design of the D’723



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 56 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 57 of 79 PageID 325



patent and certainly would not be confused so that he or she would purchase Golabs’s Hoverfly

Eco hoverboard supposing it to be the claimed design of the D’723 patent.

124.    The Golabs Hoverfly Eco also do not infringe and have not infringed the claim of the D’723

patent because the claim is invalid and/or unenforceable for inequitable conduct. Golabs and

Walmart incorporate by reference as though fully stated herein paragraphs 67-106 of their

Affirmative Defenses and paragraphs 194-203 of these Counterclaims that the D’723 patent claim

is invalid and unenforceable for inequitable conduct.

  125. Moreover, Golabs Hoverfly Eco hoverboard does not infringe the D’723 patent because it

was manufactured by Zhejiang taotao vehicle Ltd. who compensated Hanzhou Chic for the

manufacture of this product under a patent license from Hangzhou Chic for the D’723 patent.

  126. Accordingly, Golabs and Walmart seek a judgment declaring that they do not infringe and

have not infringed the D’723 patent.

 NINTH COUNTERCLAIM : DECLARATORY JUDGMENT OF INVALIDITY Of U.S.

                                       PATENT NO. 9,376,155

  127. Golabs and Walmart incorporate by reference paragraphs 1 through 126 as though fully

stated herein.

  128. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that the

claims of the ’155 patent are valid.

  129. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to the invalidity of the ’155 patent.

  130. The ’155 patent, and all of its claims, are invalid for failure to comply with one or more of

the requirements of patentability set forth in Title 35 of the United States Code or the rules,



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 57 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 58 of 79 PageID 326



regulations, and laws related thereto, including without limitation the requirements of 35 U.S.C.

§§ 101, 102, 103, and/or 112.

  131. For example, all claims of the ’155 patent are invalid as being anticipated or rendered

obvious by the “Hovertrax” publicly disclosed by Shane Chen and his company Inventist, Inc. in

the United States more than one year before the effective filing date of the ’155 patent.

  132. As explained earlier, the Hovertrax was shown in a video posted on YouTube on February

10,   2013,     regarding   the    2013    Annual     American      International   Toy     Fair,   at

https://www.youtube.com/watch?v=w8rHKCjLAWI, and referenced on Mr. Chen’s Kickstarter

webpage no later than May 4, 2013, at:

https://www.kickstarter.com/projects/687658339/hovertrax/comments.

  133. In an interview published in a Chinese-language newspaper, Sino US Times, on January

26, 2016, available on Chic’s website at http://www.chic robot.com/index.php/news/info/54,

Chic’s Chair and General Manager, Jiawei Ying, who is listed as a co-inventor of the ’155, ‘802

and D’723 patents, stated that Mr. Chen copied Chic’s design in 2013. Specifically, Mr. Ying

claimed that Mr. Chen’s product “was originated from us [Chic]” in the same interview. Indeed,

on information and belief, the Hovertrax contains all of the claim limitations of claim 1 of the ’155

patent and thus anticipates at least claim 1 of the ’155 patent, which has a priority date of June 13,

2014, more than a year after the Hovertrax was made public.

  134. As another example, all claims of the ’155 patent are invalid as being obvious over Chinese

patent applications CN 203158157U and CN 203381739U for similar reasons stated in the

rejections of the Chinese Patent Office regarding the Chinese counterpart application to which the

’155 patent claims priority. Hanzhou Chic has since withdrawn and abandoned the Chinese

counterpart application.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 58 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 59 of 79 PageID 327



  135. Accordingly, Golabs and Walmart seek a judgment declaring that the ’155 patent, and all

of its claims, are invalid.

 TENTH COUNTERCLAIM : DECLARATORY JUDGMENT OF INVALIDITY Of U.S.

                                       PATENT NO. 9,452,802

  136. Golabs and Walmart incorporate by reference paragraphs 1 through 135 as though fully

stated herein.

  137. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that the

claims of the ’802 patent are valid.

  138. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to the invalidity of the ’802 patent.

  139. The ’802 patent, and all of its claims, are invalid for failure to comply with one or more of

the requirements of patentability set forth in Title 35 of the United States Code or the rules,

regulations, and laws related thereto, including without limitation the requirements of 35 U.S.C.

§§ 101, 102, 103, and/or 112.

  140. The application that issued as the ‘802 patent is a continuation of the application that issued

as the ‘155 patent, and includes the same disclosure and priority date. For that reason some of the

same reasons that establish the invalidity of the claims of the ‘155 patent also apply to the claims

of the ‘802 patent. For example, all claims of the ’802 patent are invalid as being anticipated or

rendered obvious by the “Hovertrax” publicly disclosed by Shane Chen and his company Inventist,

Inc. in the United States more than one year before the effective filing date of the ’802 patent.

  141. As explained earlier, the Hovertrax was shown in a video posted on YouTube on February

10,   2013,      regarding    the   2013   Annual     American      International   Toy    Fair,    at



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 59 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 60 of 79 PageID 328



https://www.youtube.com/watch?v=w8rHKCjLAWI, and by reference on Mr. Chen’s Kickstarter

webpage no later than May 4, 2013, at:

https://www.kickstarter.com/projects/687658339/hovertrax/comments.

  142. In an interview published in a Chinese-language newspaper, Sino US Times, on January

26, 2016, available on Chic’s website at http://www.chic robot.com/index.php/news/info/54,

Chic’s Chair and General Manager, Jiawei Ying, who is listed as a co-inventor of the ’155, ‘802

and D’723 patents, stated that Mr. Chen copied Chic’s design in 2013. Specifically, Mr. Ying

claimed that Mr. Chen’s product “was originated from us [Chic]” in the same interview. Indeed,

on information and belief, the Hovertrax contains all of the claim limitations of claim 1 of the ’802

patent and thus anticipates at least claim 1 of the ’802 patent, which has a priority date of June 13,

2014, more than a year after the Hovertrax was made public.

  143. As another example, all claims of the ’802 patent are invalid as being obvious over Chinese

patent applications CN 203158157U and CN 203381739U for similar reasons stated in the

rejections of the Chinese Patent Office regarding the Chinese counterpart application to which the

’802 patent claims priority. Hanzhou Chic has since withdrawn and abandoned the Chinese

counterpart application.

  144. Accordingly, Golabs and Walmart seek a judgment declaring that the ’802 patent, and all

of its claims, are invalid.

ELEVENTH COUNTERCLAIM – DECLARATORY JUDGMENT OF INVALIDITY OF

                                  U.S. PATENT NO. D737,723

  145. Golabs and Walmart incorporate by reference paragraphs 1 through 144 as though fully

stated herein.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 60 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 61 of 79 PageID 329



  146. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that the

D’723 patent is valid.

  147. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to the invalidity of the D’723 patent.

  148. The D’723 patent is invalid for failure to comply with one or more of the requirements of

patentability set forth in Title 35 of the United States Code or the rules, regulations, and laws

related thereto, including without limitation the requirements of 35 U.S.C. §§ 101, 102, 103, 112

and/or 171.

  149. For example, the D’723 patent is invalid for improper inventorship. The D’723 patent lists

Mr. Ying and Shaojun Cao as co-inventors. Upon information and belief, Mr. Cao is not an

inventor of the D’723 patent. Specifically, the Chinese counterpart application that the D’723

patent claims priority to lists Mr. Ying as the sole inventor.

  150. Accordingly, Golabs and Walmart seek a judgment declaring that the D’723 patent is

invalid.

           TWELFTH COUNTERCLAIM – DECLARATORY JUDGMENT OF

                   UNENFORCEABILITY OF U.S. PATENT NO. 9,376,155

  151. Golabs and Walmart incorporate by reference paragraphs 1 through 150 as though fully

stated herein.

  152. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that the

claims of the ’155 patent are enforceable.

  153. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to the unenforceability of the ’155 patent.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 61 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 62 of 79 PageID 330



  154. The ’155 patent is unenforceable under the doctrine of inequitable conduct because Mr.

Ying committed fraud before the United States Patent and Trademark Office (“USPTO”) during

the prosecution of the ’155 patent to obtain patent issuance.

  155. During prosecution of the ‘155 application, Mr. Ying breached his duty of candor to the

USPTO by:          (1) misrepresenting the prior art and (2) intentionally withholding material

information by (a) not disclosing a prior art “Hovertrax” prototype and (b) not disclosing the

Chinese Patent Office’s rejection of his corresponding Chinese priority application. The Patent

Examiner would not have allowed the ‘155 application if he was aware of any of these three pieces

of material information.

                         Misrepresentation Regarding ‘278 Patent Prior Art

  156. Shane Chen is the inventor of the hoverboard. He was issued the hoverboard patent - U.S.

Patent No. 8,738,278 (the “’278 patent”) - based on a provisional application that he filed on

February 12, 2012. He displayed prototypes of his invention at a toy fair in New York in February

2012 and again in February 2013. He disclosed information about his invention in a Kickstarter

fundraising campaign beginning in April 2013. Mr. Ying’s ’155 patent application was filed much

later on June 13, 2014. Mr. Ying knew about Mr. Chen’s invention and failed to accurately and

fully disclose what he knew to the USPTO to mislead the USPTO into issuing the ’155 patent.

  157. The ’278 patent, among other things, claims a two-wheel, self¬balancing vehicle with two

foot placement sections that are “rotatably coupled.” The ’278 patent is prior art to the ’155 patent

and is disclosed in the ’155 patent application. Even though the ’278 patent claims and discloses

“rotatably coupled” foot placement sections, Mr.Ying in the ’155 patent application falsely stated

that the foot platforms of existing prior art balance vehicles “cannot rotate relatively” and

“[t]herefore, the user cannot control the balance vehicle merely through the feet.” ‘155: Col.1; lns.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 62 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 63 of 79 PageID 331



23-27. But Mr. Ying knew that statement was not true, since he knew about Shane Chen’s

hoverboard which did exactly that - it allowed relative rotation of the foot platforms permitting

user control of the balance vehicle “merely through the feet.” This misrepresentation was material

because the Examiner focused on the issue of the two platforms being “rotatable relative to each

other” in the ’155 patent and he would not have allowed the patent otherwise. Attached as Exhibit

_ is a copy of the USPTO Notice of Allowance and Fee(s) Due for the ’155 application which

includes the Examiner’s Reasons for Allowance. But for the misrepresentation, the ’155 patent

would not have issued.

  158. The ’155 application was filed in the USPTO on December 9, 2015 in a national stage of

a PCT application filed on December 2, 2014. The ’155 application claims priority to a Chinese

patent application 201410262353 (“the CN ’353 application”) filed on June 13, 2014. The CN

’353 application therefore describes the same alleged invention as the ’155 application.

159.    During the prosecution of the ’155 patent, Mr. Ying, as a listed inventor and representative

of the applicant Hangzhou Chic, had a duty of candor and was obligated to disclose material

information to the Patent Examiner. In an interview published on March 18, 2016 on a Chinese

website, available at http://www.aiweibang.com/yuedu/98972239.html, according to a translation,

Mr. Ying acknowledged this duty: “As required by U.S. law, if you want to apply for a patent in

the U.S. Patent Office, you need to tell the U.S. Patent Office whether there were similar patented

technologies in other countries prior to your invention. A patent must have characteristics not

present in similar patented technologies; or else the patent may be invalidated.”




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 63 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 64 of 79 PageID 332



                                  HOVERTRAX PROTOTYPE

      The Hovertrax Prototype Was Material To The Patentability Of The ’155 Patent

  160. As explained above, Mr. Ying knew Mr. Chen’s invention claims “rotatably-coupled” foot

placement sections but falsely claimed otherwise. Compounding this misrepresentation was a

failure to disclose information about the prototype hoverboards disclosed by Mr. Chen in 2012,

2013, and in connection with his Kickstarter campaign.

  161. Mr. Ying failed to disclose to the USPTO, with the intent to deceive, that Mr. Chen had

publicly disclosed a prototype of a hoverboard called “Hovertrax” in the United States more than

one year before the effective filing date of the ’155 patent.

  162. Mr. Chen introduced the Hovertrax at the February 2012 Annual American International

Toy Fair in New York City and again the following year at the February 2013 Annual American

International Toy Fair. After receiving interest in the Hovertrax, Mr. Chen launched a Kickstarter

campaign in April 2013 to raise funding to further develop and to commercialize the Hovertrax.

  163. This timeline is supported by a video posted on YouTube on February 10, 2013, regarding

the 2013 Toy Fair, at https://www.youtube.com/watch?v=w8rHKCjLAWI, and the timeline on

Chen’s Kickstarter webpage, at:

https://www.kickstarter.com/projects/687658339/hovertrax/updates.          Mr. Chen’s Kickstarter

webpage shows the prototype as follows:




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 64 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 65 of 79 PageID 333




  164. Mr. Chen’s Kickstarter page also contains a 2013 video of the Hovertrax prototype in use,

at https://www.kickstarter.com/projects/687658339/hovertrax/description.

  165. On May 27, 2014, the USPTO issued the ’278 patent to Mr. Chen. The ’278 patent, issued

two years before the ’155 patent, contains similarities to the ’155 patent. For example, claim 1 of

the ’278 patent describes “A two-wheel, self-balancing vehicle device, comprising: a first foot

placement section and a second foot placement section that are coupled to one another and are

independently movable with respect to one another.” Similarly, claim 1 of the ’155 patent

describes “An electric balance vehicle, comprising: . . . a first top cover and a second top cover

disposed symmetrically and rotatable relative to one another.” Claim 1 of both patents also recites

parallel wheels on each side of the platforms, motors fixed to each wheel, sensors under each foot

platform, and a control system that communicates between the sensors, motors, and wheels to

make the device drive. Claim 2 of the ’278 patent is a dependent from claim 1 and recites “wherein

the first foot placement section and the second foot placement section are rotatably coupled to one

another.”




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 65 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                     Page 66 of 79 PageID 334



  166. Kevin Hurley, Primary Examiner, Art Unit 3611, of the ‘155 patent application stated the

following in the April 12, 2016 Examiner’s Statement of Reasons for Allowance attached to the

Notice of Allowance (with emphasis added) (Exhibit 1):

        The reason for the allowance of claim 1 is that the prior art fails to disclose an inner
        cover fixed between a top cover and a bottom cover, the inner cover comprising a
        first inner cover and a second inner cover disposed symmetrically and rotatable
        relative to each other; a rotating mechanism fixed between the first inner cover and
        the second inner cover; and two wheels rotatably fixed at two sides of the inner
        cover, respectively.

167.    The Hovertrax prototype embodies all of the features of the ’278 and ‘155 patents. Like

the claims of the ’278 and ’155 patents, the Hovertrax is comprised of two independently movable

foot platforms, wheels, motors, sensors, and a control system that allows for self-balancing.

  168. The Hovertrax Kickstarter webpage has prominently displayed photos, video, schematics,

and     a       narrative   description   of     the    Hovertrax      prototype,     as     seen   at

https://www.kickstarter.com/projects/687658339/hovertrax/description. This webpage originated

in and is accessible in the United States. Thus, these photographs, videos, and schematics

constitute a public display of the prototype in the United States. Attached as Exhibit 7 is a

screenshot of the Hovertrax Kickstarter webpage as it appeared on May 4, 2013.

  169. Mr. Chen’s Kickstarter page shows a computer aided design of the Hovertrax while in

development as follows:




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 66 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 67 of 79 PageID 335




  170. The webpage also displays a 3D rendering of the Hovertrax as follows:




  171. These images, which have been available on the webpage since 2013, show that the

Hovertrax prototype contains an inner cover fixed between a top cover and a bottom cover, the

inner cover comprising a first inner cover and a second inner cover disposed symmetrically and


GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 67 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 68 of 79 PageID 336



rotatable relative to each other; a rotating mechanism fixed between the first inner cover and the

second inner cover; and two wheels rotatably fixed at two sides of the inner cover, respectively.




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 68 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 69 of 79 PageID 337



  172. These features are material because the very basis for Examiner Hurley’s determination

that the ’155 application was not obvious over the prior art was the incorrect belief that prior art

did not contain the “inner cover comprising a first inner cover and a second inner cover disposed

symmetrically and rotatable relative to each other.” Had Mr. Ying disclosed the Hovertrax

prototype or drawings or pictures of the prototype, the Examiner would have seen that a product

publicly displayed more than a year prior to the ’155 application contained an inner cover. As a

result, the Examiner would have denied the ’155 application as obvious over the prior art. But for

Mr. Ying’s failure to disclose the Hovertrax product, the Examiner would not have issued the ’155

patent.

173.      The Hovertrax prototype is not cumulative of the ’278 patent because it provides additional

detail. Even though the prototype practices the ’278 patent, it also contains the inner cover features

described above which are not explicitly disclosed in the ’278 patent. This non-cumulative portion

of the prototype is therefore material.

174.      The Hovertrax prototype is also not cumulative of the ’278 patent because it is not subject

to any of the exceptions set forth in 35 U.S.C. § 102(b) that could theoretically remove the ‘278

patent as prior art. The ’155 patent claims an earliest effective priority date of June 13, 2014. The

public use or sale of the Hovertrax prototype at the New York toys fair in February 2012 and

February 2013, and in the Hovertrax Kickstarter page in March 2013, are prior art to the ‘155 patent

under 35 U.S.C. §102(a)(1). Because all of those dates are more than a year before the earliest

effective filing date claimed by the ‘155 patent, the Section 102(b)(1) exception for disclosures

made less than a year before the effective filing date of a patent does not apply. Nor do the

exceptions of Section 102(b)(2), which apply only to patents cited as prior art. Thus, Plaintiffs and

Counterdefendants cannot remove the Hovertrax prototype as prior art. In contrast, if the ‘278

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 69 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 70 of 79 PageID 338



patent (issued May 27, 2014) is cited as prior art under Section 102(a)(1), the less than one year

exception of Section 102(b)(1) might apply if Plaintiffs and Counterdefendants could prove that

Mr. Chen obtained the subject matter from Mr. Ying. Similarly, if the ‘278 patent is cited as prior

art under Section 102(a)(2), it could potentially be removed as a reference pursuant to Section

102(b)(2) if Plaintiffs and Counterdefendants could prove that Mr. Chen obtained the subject matter

from Mr. Ying or that the ‘278 and ‘155 patent applications were commonly owned. However, on

information and belief, Mr. Chen did not obtain the subject matter from Mr. Ying; rather Mr. Ying

obtained the subject matter from Mr. Chen and the patent applications are not commonly owned.

     Mr. Ying Knew Of The Hovertrax Prototype, Knew It Was Material, And Made A

                     Deliberate Decision To Withhold It From The USPTO

  175. Mr. Ying knew of the Hovertrax prototype and the material information contained therein

before the ’155 patent issued. Mr. Chen (along with his licensee Razor) filed a First Amended

Complaint against Hanzhou Chic and other respondents with the United States International Trade

Commission (“ITC”) in Inv. No. 337-TA-1000, Certain Motorized Self-Balancing Vehicles (“ITC

1000”), on March 21, 2016. Paragraph 56 of the First Amended Complaint states:

                Mr. Chen introduced the Hovertrax at the February 2012 Annual
                American International Toy Fair in New York City and again the
                following year at the February 2013 Annual American International
                Toy Fair. After receiving significant interest in the Hovertrax at the
                New York Toy Fair, Mr. Chen and Inventist launched a Kickstarter
                campaign in April 2013 to raise funding to support the further
                development and commercialization of the Hovertrax.

  176. Mr.Ying was aware of this allegation as demonstrated by the fact that he verified Hanzhou

Chic’s response to the ITC First Amended Complaint on June 15, 2016.

  177. Mr. Ying was aware of the Hovertrax Kickstarter page and the Hovertrax prototype. The

Kickstarter page clearly shows that the Hovertrax prototype contains features similar to those

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 70 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 71 of 79 PageID 339



accused of infringement in this case, including what Hanzhou Chic has characterized as an inner

cover fixed between a top cover and a bottom cover, the inner cover comprising a first inner cover

and a second inner cover disposed symmetrically and rotatable relative to each other; a rotating

mechanism fixed between the first inner cover and the second inner cover; and two wheels

rotatably fixed at two sides of the inner cover.

  178. Mr. Ying was also familiar with Mr. Chen’s Hovertrax product independently of the ITC

First Amended Complaint. In an interview published in a Chinese-language newspaper, Sino US

Times, on January 26, 2016, available on Hanzhou Chic’s website at http://www.chic-

robot.com/index.php/news/info/54, Mr. Ying stated that he believed Mr. Chen copied Hangzhou

Chic’s design in 2013 (which was before Mr. Ying filed his own application and after Mr. Chen

filed his application). Specifically, Mr. Ying claimed, based on a translation, that Mr. Chen’s

product “was originated from us [Chic].” Thus, Mr. Ying was familiar with Mr. Chen’s Hovertrax

and recognized that it contained the same features as in the ’155 application.

  179. Mr. Ying had met Mr. Chen and discussed Mr. Chen’s invention. They were not strangers.

  180. In addition to knowing that the prototype contained an inner cover, Mr. Ying was aware

that the Hovertrax prototype was first displayed in February 2012, and thus, cannot be removed as

prior art, while the ‘278 patent can theoretically only be removed as prior art under the Section

102(b)(1) and 102(b)(2) exceptions, if Mr. Chen obtained the subject matter from Mr. Ying or the

‘155 and ‘278 patent applications were commonly owned, which, on information and belief is not

the case in both instances.

  181. Even though Mr. Ying was aware of Mr. Chen’s Hovertrax prototype and its public use in

the United States, he failed to disclose it to the USPTO during prosecution of the ’155 patent. Mr.



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 71 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 72 of 79 PageID 340



Ying was aware, as of April 12, 2016, that the patentability of the ’155 patent was reliant on the

Examiner’s conclusion that the prior art failed to disclose an inner cover and rotatable coupling.

  182. When Mr. Ying became aware of the Hovertrax Kickstarter, he would have easily been

able to recognize that disclosing the Hovertrax prototype would preclude Hangzhou Chic from

securing the ’155 patent. As a result, Mr. Ying deliberately chose not to disclose the patent and

allowed the Examiner to base his determination on incomplete information. Further, Mr. Ying’s

affirmative misrepresentation of the prior art demonstrates Mr. Ying’s intent to mislead the

USPTO.

                     REJECTION OF CN ’353 APPLICATION CLAIMS

Rejection Of CN ’353 App Claims Was Material To The Patentability Of The ’155 Patent

  183. Mr. Ying also failed to disclose to the USPTO, with the intent to deceive, that Mr. Ying

and Hangzhou Chic had withdrawn and abandoned the CN ’353 application on or before

September 2, 2015, after the Chinese Patent Office rejected the claims of the CN ’353 application

as being obvious over prior art Chinese patent application nos. CN 203158157U and CN

203381739U around April 2015.

  184. Although Mr. Ying disclosed CN 203158157U and CN 203381739U to the USPTO, the

rejection itself is also material because the CN ’353 application is the priority application of the

’155 application and has the same disclosure, and thus, is not cumulative to the prior art on which

the rejection is made. McKesson Info. Sols., Inc. v. Bridge Med., Inc., 487 F.3d 897, 919 (Fed.

Cir. 2007). The Examiner would not have allowed the ’155 application if he had known of the

Chinese Patent Office’s claim rejections and the reasons stated therein.




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 72 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 73 of 79 PageID 341



  Mr. Ying Knew Of The Rejection Of CN ’353 App Claims, Knew It Was Material, And

                   Made A Deliberate Decision To Withhold It From The USPTO

  185. Mr. Ying intentionally withheld the Chinese Patent Office’s claim rejections with the intent

to deceive the USPTO. Mr. Ying and Hangzhou Chic made references to the CN ’353 application

throughout the prosecution of the ’155 application. In fact, Mr. Ying relied on the CN ’353

application as a priority date for the ’155 application and to seek participation in the Patent

Prosecution Highway for the ’155 application. For these reasons, and because Mr. Ying was a

named inventor on the CN ’353 application, Mr. Ying knew about the Chinese Patent Office’s

claim rejections.

186.    Mr. Ying made misrepresentations to the USPTO, and failed to disclose material

information, with the intent to deceive. But for Mr. Ying’s misrepresentations and nondisclosure

of material information, the USPTO would not have issued the ’155 patent.

187.    Because Mr. Ying obtained the ’155 patent by committing fraud before the USPTO, the

’155 patent is unenforceable under the doctrine of inequitable conduct.

188.    Accordingly, Golabs and Walmart seek a judgment declaring that the ’155 patent is

unenforceable due to inequitable conduct. Golabs and Walmart reserve the right to seek attorneys’

fees and costs against Plaintiffs and Counterdefentants for asserting the fraudulently obtained

patents in this lawsuit in bad faith.

         THIRTEENTH COUNTERCLAIM – DECLARATORY JUDGMENT OF

                     UNENFORCEABILITY OF U.S. PATENT NO. 9,452,802

  189. Golabs and Walmart incorporate by reference paragraphs 161 through 188 of their Twelfth

Counterclaim – Declaratory Judgment of Unenforceability of U.S. Patent No. 9,376,155 as though

fully stated herein.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 73 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 74 of 79 PageID 342



  190. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that the

claims of the ’802 patent are enforceable.

  191. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to the unenforceability of the ’802 patent.

  192. The application that issued as the ’802 patent (“the ‘802 application”) is a continuation of

‘155 application, names the same inventors Messrs. Ying and Cao as the ‘155 application, includes

the same prosecution history as the ‘155 application and claims priority to the same CN ‘353

application. Because the ‘802 application is a continuation of the ‘155 application, the ‘802 patent

is unenforceable under the same grounds of inequitable conduct that apply to the parent ‘155 patent

under the doctrine of infectious unenforceability. See, e.g., Nilssen v. Osram Sylvania, 504 F.3d

1223 (Fed. Cir. 2007) (inequitable conduct with respect to one or more patents in a family can

infect related applications). The ‘802 patent is unenforceable under the doctrine of inequitable

conduct because Mr. Ying committed fraud before the United States Patent and Trademark Office

(“USPTO”) during prosecution of the ’802 patent to obtain patent issuance for the same reasons

discussed in connection with Golab’s and Walmart’s Twelfth Counterclaim -- Declaratory

Judgment of Unenforceability of U.S. Patent No. 9,376,155, incorporated herein by reference.

  193. Accordingly, Golabs and Walmart seek a judgment declaring that the ’802 patent is

unenforceable due to inequitable conduct. Golabs and Walmart reserve the right to seek attorneys’

fees and costs against Plaintiffs and Counterdefendants for asserting the fraudulently obtained

patents in this lawsuit in bad faith.




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 74 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 75 of 79 PageID 343



         FOURTEENTH COUNTERCLAIM – DECLARATORY JUDGMENT OF

                   UNENFORCEABILITY OF U.S. PATENT NO. D737,723

  194. Golabs and Walmart incorporate by reference paragraphs 1 through 193 as though fully

stated herein.

  195. Plaintiffs and Counterdefendants maintain—and Golabs and Walmart deny—that the

D’723 patent is enforceable.

  196. There is an actual controversy between Golabs and Walmart on the one hand, and Plaintiffs

and Counterdefendants on the other, as to the unenforceability of the D’723 patent.

  197. The D’723 patent is unenforceable under the doctrine of inequitable conduct because Mr.

Ying committed fraud before the United States Patent and Trademark Office (“USPTO”) during

the prosecution of the D’723 patent to obtain patent issuance.

  198. During the prosecution of the D’723 patent, Mr. Ying, as a listed inventor and

representative of the applicant Hanzhou Chic, had a duty of candor and was obligated to disclose

material information to the Patent Examiner. Mr. Ying was fully aware of this duty of candor. In

an interview published on March 18, 2016 on a Chinese website, available at

http://www.aiweibang.com/yuedu/98972239.html, Mr. Ying acknowledged this duty:                      “As

required by U.S. law, if you want to apply for a patent in the U.S. Patent Office, you need to tell

the U.S. Patent Office whether there were similar patented technologies in other countries prior to

your invention. A patent must have characteristics not present in similar patented technologies; or

else the patent may be invalidated.”

  199. Yet, Mr. Ying failed to disclose material information, as further elaborated below, to the

USPTO with the intent to deceive. But for Mr. Ying’s nondisclosure of material information, the

USPTO would have not issued the D’723 patent.

GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 75 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 76 of 79 PageID 344



  200. The application issued as the D’723 patent (“the D’723 application”) was filed in the

United States on December 15, 2014, claiming priority to a Chinese patent application

201430180556 (“the CN ’556 application”) filed on June 13, 2014. In other words, the CN ’556

application describes the same invention as the D’723 application.

  201. During prosecution of the D’723 patent, despite being fully aware of his duty of candor,

Mr. Ying breached his duty of candor to the USPTO by intentionally withholding that he was listed

as the sole inventor on the CN ’556 application. Instead, Mr. Ying and Mr. Shaojun Cao

affirmatively declared that each is “an original joint inventor of a claimed invention in the

application” on December 10, 2014. Mr. Ying’s and Mr. Cao’s declarations are contradicted by

the inventorship on the CN ’556 App, which describes the same invention. The Patent Examiner

would not have allowed the D’723 patent if he had known of this inventorship issue because a

patent is invalid if it has improper inventorship.

  202. Because Mr. Ying obtained the D’723 patent by committing fraud before the USPTO, the

D’723 patent is unenforceable under the doctrine of inequitable conduct.

  203. Accordingly, Golabs and Walmart seek a judgment declaring that the D’723 patent is

unenforceable due to inequitable conduct. Golabs and Walmart reserve the right to seek attorneys’

fees and costs against Plaintiffs and Countedefendants for asserting the fraudulently obtained

patents in this lawsuit in bad faith.

                                        PRAYER FOR RELIEF

WHEREFORE, Golabs and Walmart pray that this Court:

    A. Dismiss Plaintiffs’ and Counterdefendants’ Amended First Amended Complaint against

Golabs and Walmart with prejudice;



GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 76 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                   Page 77 of 79 PageID 345



    B. Hold that Plaintiffs and Counterdefendants are not entitled to any relief, whether in law or

equity or otherwise, from their suit against Golabs and Walmart;

    C. Declare that Golabs and Walmart have not infringed and do not infringe any claim of the

’155, ‘802 and D’723 patents;

    D. Declare that the claims of the ’155, ‘802 and D’723 patents are invalid;

    E. Declare that the ‘155, ‘802 and D’723 patents are unenforceable due to inequitable

conduct;

    F. Permanently enjoin Plaintiffs and Counterdefendants, their successors and assigns, and

anyone acting in concert therewith or on their behalf, from attempting to enforce the ’155, ‘802

and D’723 patents against Golabs and Walmart or any parents, affiliates, or subsidiaries of Golabs

and Walmart or their respective officers, agents, employees, successors, and assigns;

F. An award to Golabs and Walmart of compensatory damages and treble damages as provided by

law;

    G. Disgorgement of Plaintiffs’ and Counterdefendants’ revenues or profits obtained by

Plaintiffs and Counterdefendants as a result of Plaintiffs’ and Counterdefendants’ misconduct;

    H. Injunctive and other equitable relief requiring Plaintiffs and Counterdefendants to take all

necessary steps (1) to prevent further misrepresentations by Plaintiffs and Counterdefendants and

any agents acting on their behalf, including but not limited to the misrepresentations to Amazon

identified in the First through Third Counterclaims; (2) to correct any and all such

misrepresentations already made; and (3) to prevent further harm to Golabs and Walmart as a result

of Plaintiffs’ and Counterdefendants’ misconduct;




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 77 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                      Page 78 of 79 PageID 346



    I. Enter an order finding that this case is exceptional and awarding Golabs and Walmart their

respective costs and expenses, including reasonable attorneys’ fees, in accordance with the

provisions of 35 U.S.C. § 285 or other statutes; and

    J. Award Golabs and Walmart any other relief, in law or in equity, to which the Court finds

Golabs and Walmart are justly entitled.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Golabs and Walmart hereby

demand a trial by jury on all issues that are triable of right to a jury in this action.



Dated: June 27, 2019                                             Respectfully submitted,

                                                                 By: /s/ C. Michael Moore
                                                                 Tony Pezzano
                                                                 New York Bar No. 2315547
                                                                 Admitted Pro Hac Vice
                                                                 Michael Dougherty
                                                                 New York Bar No. 2079945
                                                                 Pro Hac Vice Application Pending
                                                                 DLA Piper LLP (US)
                                                                 1251 Avenue of the Americas
                                                                 New York, NY 10020-1104
                                                                 Telephone: (212) 335-4500
                                                                 Fax: (212) 335-4501
                                                                 tony.pezzano@dlapiper.com
                                                                 michael.dougherty@dlapiper.com

                                                                 C. Michael Moore
                                                                 Texas Bar No. 14323600
                                                                 Marina Stefanova
                                                                 Texas Bar No. 24093200
                                                                 DLA Piper LLP (US)
                                                                 1900 N. Pearl Street, Suite 2200
                                                                 Dallas, TX 75201
                                                                 Telephone: (214) 743-4500
                                                                 Facsimile: (214) 743-4545
                                                                 mike.moore@dlapiper.com
                                                                 marina.stefanova@dlapiper.com
GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 78 OF 79

EAST\167669956.1
Case 3:19-cv-00754-N-BT Document 36 Filed 06/27/19                    Page 79 of 79 PageID 347




                                                              William Chu
                                                              Texas Bar No. 04241000
                                                              wmchulaw@aol.com
                                                              William Knisley
                                                              Texas Bar No. 24095728
                                                              knisley.wmchulaw@gmail.com
                                                              LAW OFFICES OF WILLIAM CHU
                                                              4455 LBJ Freeway, Suite. 1008
                                                              Dallas Texas, 75244
                                                              (Tel) 972-392-9888
                                                              (Fax) 972-392-9889

                                                              ATTORNEYS FOR
                                                              DEFENDANTS GOLABS, INC.
                                                              d/b/a GOTRAX, WAL-MART
                                                              INC., WAL-MART STORES
                                                              TEXAS, LLC, AND WAL-
                                                              MART.COM USA LLC



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all

counsel of record on June 27, 2019 via the Court’s ECF system, pursuant to the Federal Rules of

Civil Procedure.


                                               /s/ C. Michael Moore
                                               C. Michael Moore




GOLABS’S AND WALMART’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS - CAUSE NO. 3:19-CV-00754-N
PAGE 79 OF 79

EAST\167669956.1
